Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 1 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 2 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 3 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 4 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 5 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 6 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 7 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 8 of 87
Exhibit 1 - Page 2 of 9
                          Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 9 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 10 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 11 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 12 of 87
Exhibit 1 - Page 6 of 9
                          Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 13 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 14 of 87
Exhibit 1 - Page 8 of 9
                          Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 15 of 87
Exhibit 1 - Page 9 of 9
                          Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 16 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 17 of 87
Exhibit 2 ‐ Page 2 of 54
                                                               Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 18 of 87


              A                  B                  C              D                   E                       F                   H                    I                              J                         K                L
                           Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount   Debit (Outgoing)    Credit (Incoming)      Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                               Type                                                                                                            transaction                Description
70    Bank of America                   706    315952228450       FEE                       2/6/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
71    Bank of America                   706    315952228462       FEE                       2/6/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
72    Bank of America                   706    315952228457       WIR                       2/6/2019           160,000.00                   ‐           160,000.00   PROVIDENT TRUST GROUP                 WIRE IN
73    Bank of America                   706    315952228456       FEE                       2/6/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
74    Bank of America                   706    315952228461       WIR                       2/6/2019            25,000.00                   ‐            25,000.00   PROVIDENT TRUST GROUP                 WIRE IN
75    Bank of America                   706    315952228459       WIR                       2/6/2019           150,000.00                   ‐           150,000.00   PROVIDENT TRUST GROUP                 WIRE IN
76    Bank of America                   706    315952228470       FEE                       2/6/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
77    Bank of America                   706    315952228458       FEE                       2/6/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
78    Bank of America                   706    315952228455       WIR                       2/6/2019            50,000.00                   ‐            50,000.00   PROVIDENT TRUST GROUP                 WIRE IN
79    Bank of America                   706    315952228452       FEE                       2/6/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
80    Bank of America                   706    315952228467       WIR                       2/6/2019               447.09              447.09                    ‐   WW OUTDOOR MEDIA                      WIRE OUT
81    Bank of America                   706    315952228466       FEE                       2/6/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
82    Bank of America                   706    315952228453       WIR                       2/6/2019             5,059.82                   ‐             5,059.82   HORIZON PRIVATE EQUITY I              WIRE IN
83    Bank of America                   706    316026393446       FEE                       2/7/2019                10.00               10.00                    ‐   BANK OF AMERICA                       EXTRANSFER
84    Bank of America                   706    316026393453       FEE                       2/7/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
85    Bank of America                   706    316026393452       WIR                       2/7/2019           204,500.00          204,500.00                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
86    Bank of America                   706    316026393451       FEE                       2/7/2019                25.00               25.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
87    Bank of America                   706    316026393447       FEE                       2/7/2019                15.00               15.00                    ‐   BANK OF AMERICA                       MTHLY MAIN
88    Bank of America                   706    316026393450       WIR                       2/7/2019             5,109.82            5,109.82                    ‐   CHARLES SCHWAB AND COMPANY            WIRE OUT
89    Bank of America                   706    316026393448       WIR                       2/7/2019           100,000.00                   ‐           100,000.00   PROVIDENT TRUST GROUP                 WIRE IN
90    Bank of America                   706    316026393449       FEE                       2/7/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
91    Bank of America                   706    316112252739       FEE                       2/8/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
92    Bank of America                   706    316112252738       WIR                       2/8/2019            40,500.00                   ‐            40,500.00   PROVIDENT TRUST GROUP                 WIRE IN
93    Bank of America                   706    316112252736       WIR                       2/8/2019           100,000.00                   ‐           100,000.00   PROVIDENT TRUST GROUP                 WIRE IN
94    Bank of America                   706    316112252733       XFR                       2/8/2019            14,420.00           14,420.00                    ‐   BANK OF AMERICA                       CRD 8612
95    Bank of America                   706    316112252741       FEE                       2/8/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
96    Bank of America                   706    316112252742       WIR                       2/8/2019            49,109.82           49,109.82                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
97    Bank of America                   706    316112252740       WIR                       2/8/2019            20,000.00           20,000.00                    ‐   HORIZON PRIVATE EQUITY III            WIRE OUT
98    Bank of America                   706    316112252734       WIR                       2/8/2019            20,000.00                   ‐            20,000.00   PROVIDENT TRUST GROUP                 WIRE IN
99    Bank of America                   706    316112252735       FEE                       2/8/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
100   Bank of America                   706    316112252737       FEE                       2/8/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
101   Bank of America                   706    316112252743       FEE                       2/8/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
102   Bank of America                   706    316257577045       FEE                      2/11/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
103   Bank of America                   706    316257577048       WIR                      2/11/2019               560.55              560.55                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
104   Bank of America                   706    316257577046       WIR                      2/11/2019            14,500.00                   ‐            14,500.00   PROVIDENT TRUST GROUP                 WIRE IN
105   Bank of America                   706    316257577049       FEE                      2/11/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
106   Bank of America                   706    316257577044       WIR                      2/11/2019            13,000.00                   ‐            13,000.00   PROVIDENT TRUST GROUP                 WIRE IN
107   Bank of America                   706    316257577043       FEE                      2/11/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
108   Bank of America                   706    316257577042       WIR                      2/11/2019            35,000.00                   ‐            35,000.00   PROVIDENT TRUST GROUP                 WIRE IN
109   Bank of America                   706    316257577047       FEE                      2/11/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
110   Bank of America                   706    316349367108       FEE                      2/12/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
111   Bank of America                   706    316349367106       FEE                      2/12/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
112   Bank of America                   706    316349367107       WIR                      2/12/2019             9,700.00                   ‐             9,700.00   PROVIDENT TRUST GROUP                 WIRE IN
113   Bank of America                   706    316349367105       WIR                      2/12/2019           201,200.00                   ‐           201,200.00   PROVIDENT TRUST GROUP                 WIRE IN
114   Bank of America                   706    316422828397       WIR                      2/13/2019             5,064.82                   ‐             5,064.82   BANK OF AMERICA CUSTOMER              BOOK IN
115   Bank of America                   706    316422828394       XFR                      2/13/2019            12,500.00           12,500.00                    ‐   MIKE MOONEY                           EXTERNAL
116   Bank of America                   706    316422828399       FEE                      2/13/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
117   Bank of America                   706    316422828400       WIR                      2/13/2019           349,000.00          349,000.00                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
118   Bank of America                   706    316422828398       WIR                      2/13/2019             8,200.00                   ‐             8,200.00   PROVIDENT TRUST GROUP                 WIRE IN
119   Bank of America                   706    316422828401       FEE                      2/13/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
120   Bank of America                   706    316422828395       XFR                      2/13/2019             3,000.00            3,000.00                    ‐   PENNY FLIPPEN                         EXTERNAL
121   Bank of America                   706    316422828396       XFR                      2/13/2019             7,000.00            7,000.00                    ‐   BRITT WRIGHT                          EXTERNAL
122   Bank of America                   706    316497069556       WIR                      2/14/2019             5,000.00                   ‐             5,000.00   PROVIDENT TRUST GROUP                 WIRE IN
123   Bank of America                   706    316497069557       FEE                      2/14/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
124   Bank of America                   706    316497069555       FEE                      2/14/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
125   Bank of America                   706    316497069554       WIR                      2/14/2019            10,300.00                   ‐            10,300.00   PROVIDENT TRUST GROUP                 WIRE IN
126   Bank of America                   706    316590480740       WIR                      2/15/2019           180,000.00                   ‐           180,000.00   PROVIDENT TRUST GROUP                 WIRE IN
127   Bank of America                   706    316590480744       BPY                      2/15/2019             1,256.00            1,256.00                    ‐   BILL PAY CHECK                        BILL PMT
128   Bank of America                   706    316590480743       FEE                      2/15/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
129   Bank of America                   706    316590480741       FEE                      2/15/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
130   Bank of America                   706    316590480742       WIR                      2/15/2019           100,000.00                   ‐           100,000.00   PROVIDENT TRUST GROUP                 WIRE IN
131   Bank of America                   706    316775101858       FEE                      2/19/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
132   Bank of America                   706    316775101857       WIR                      2/19/2019           138,172.09          138,172.09                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
133   Bank of America                   706    316955555084       WIR                      2/21/2019             5,000.00                   ‐             5,000.00   PROVIDENT TRUST GROUP                 WIRE IN
134   Bank of America                   706    316955555085       FEE                      2/21/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
135   Bank of America                   706    317041560760       XFR                      2/22/2019            15,000.00                   ‐            15,000.00   BANK OF AMERICA                       LIN 2633
136   Bank of America                   706    317041560762       FEE                      2/22/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
137   Bank of America                   706    317041560761       WIR                      2/22/2019           273,554.47          273,554.47                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT




                                                                                                                                        BANK OF AMERICA
Exhibit 2 ‐ Page 3 of 54
                                                               Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 19 of 87


              A                  B                  C              D                   E                       F                   H                    I                              J                         K                L
                           Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount   Debit (Outgoing)    Credit (Incoming)      Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                               Type                                                                                                            transaction                Description
138   Bank of America                  5706    317190624080       FEE                      2/25/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
139   Bank of America                  5706    317190624079       WIR                      2/25/2019           100,000.00                   ‐           100,000.00   PROVIDENT TRUST GROUP                 WIRE IN
140   Bank of America                  5706    317190624081       BPY                      2/25/2019             1,040.00            1,040.00                    ‐   BILL PAY CHECK                        BILL PMT
141   Bank of America                  5706    317286324773       XFR                      2/26/2019               682.19              682.19                    ‐   BANK OF AMERICA                       LIN 2899
142   Bank of America                  5706    317286324772       XFR                      2/26/2019            15,000.00           15,000.00                    ‐   BANK OF AMERICA                       LIN 2633
143   Bank of America                  5706    317286324777       FEE                      2/26/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
144   Bank of America                  5706    317286324774       XFR                      2/26/2019                10.68               10.68                    ‐   BANK OF AMERICA                       LIN 2633
145   Bank of America                  5706    317286324775       XFR                      2/26/2019            50,000.00           50,000.00                    ‐   BANK OF AMERICA                       LIN 2899
146   Bank of America                  5706    317286324776       WIR                      2/26/2019           292,000.00                   ‐           292,000.00   PROVIDENT TRUST GROUP                 WIRE IN
147   Bank of America                  5706    317360242164       FEE                      2/27/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
148   Bank of America                  5706    317360242162       XFR                      2/27/2019            15,190.00           15,190.00                    ‐   BANK OF AMERICA                       CRD 8612
149   Bank of America                  5706    317360242165       WIR                      2/27/2019           262,000.00          262,000.00                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
150   Bank of America                  5706    317360242163       WIR                      2/27/2019           110,000.00                   ‐           110,000.00   PROVIDENT TRUST GROUP                 WIRE IN
151   Bank of America                  5706    317360242166       FEE                      2/27/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
152   Bank of America                  5706    317445202836       FEE                      2/28/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
153   Bank of America                  5706    317445202835       WIR                      2/28/2019             6,300.00                   ‐             6,300.00   PROVIDENT TRUST GROUP                 WIRE IN
154   Bank of America                  5706    317553247504       FEE                       3/1/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
155   Bank of America                  5706    317553247502       FEE                       3/1/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
156   Bank of America                  5706    317553247505       WIR                       3/1/2019             2,304.78            2,304.78                    ‐   WW OUTDOOR MEDIA                      WIRE OUT
157   Bank of America                  5706    317553247503       WIR                       3/1/2019            15,000.00                   ‐            15,000.00   PROVIDENT TRUST GROUP                 WIRE IN
158   Bank of America                  5706    317553247506       FEE                       3/1/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
159   Bank of America                  5706    317553247501       WIR                       3/1/2019            98,017.12           98,017.12                    ‐   EB PARTNERS                           WIRE OUT
160   Bank of America                  5706    317722304980       WIR                       3/4/2019            39,700.00                   ‐            39,700.00   PROVIDENT TRUST GROUP                 WIRE IN
161   Bank of America                  5706    317722304983       FEE                       3/4/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
162   Bank of America                  5706    317722304978       WIR                       3/4/2019           899,500.00                   ‐           899,500.00   PROVIDENT TRUST GROUP                 WIRE IN
163   Bank of America                  5706    317722304981       FEE                       3/4/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
164   Bank of America                  5706    317722304979       FEE                       3/4/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
165   Bank of America                  5706    317722304982       WIR                       3/4/2019            50,000.00                   ‐            50,000.00   PROVIDENT TRUST GROUP                 WIRE IN
166   Bank of America                  5706    317826097453       WIR                       3/5/2019            20,000.00                   ‐            20,000.00   PROVIDENT TRUST GROUP                 WIRE IN
167   Bank of America                  5706    317826097450       FEE                       3/5/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
168   Bank of America                  5706    317826097451       WIR                       3/5/2019           100,000.00          100,000.00                    ‐   LAKEWOOD RANCH RISK MANAGE            WIRE OUT
169   Bank of America                  5706    317826097452       FEE                       3/5/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
170   Bank of America                  5706    317826097454       FEE                       3/5/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
171   Bank of America                  5706    317826097449       WIR                       3/5/2019           100,000.00          100,000.00                    ‐   DYNAMO FUND                           WIRE OUT
172   Bank of America                  5706    317904822629       FEE                       3/6/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
173   Bank of America                  5706    317904822628       WIR                       3/6/2019            10,000.00                   ‐            10,000.00   PROVIDENT TRUST GROUP                 WIRE IN
174   Bank of America                  5706    317983308959       ACH                       3/7/2019            10,942.11                   ‐            10,942.11   PROVIDENT TRUST                       DEP/DISB
175   Bank of America                  5706    317983308957       WIR                       3/7/2019           300,000.00          300,000.00                    ‐   LAKEWOOD RANCH RISK MANAGE            WIRE OUT
176   Bank of America                  5706    317983308955       FEE                       3/7/2019                10.00               10.00                    ‐   BANK OF AMERICA                       EXTRANSFER
177   Bank of America                  5706    317983308956       FEE                       3/7/2019                15.00               15.00                    ‐   BANK OF AMERICA                       MTHLY MAIN
178   Bank of America                  5706    317983308958       FEE                       3/7/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
179   Bank of America                  5706    318072158323       WIR                       3/8/2019           146,000.00          146,000.00                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
180   Bank of America                  5706    318072158321       WIR                       3/8/2019             6,400.00                   ‐             6,400.00   PROVIDENT TRUST GROUP                 WIRE IN
181   Bank of America                  5706    318072158322       FEE                       3/8/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
182   Bank of America                  5706    318072158324       FEE                       3/8/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
183   Bank of America                  5706    318224321857       XFR                      3/11/2019            12,500.00           12,500.00                    ‐   MIKE MOONEY                           EXTERNAL
184   Bank of America                  5706    318224321856       XFR                      3/11/2019             3,000.00            3,000.00                    ‐   PENNY FLIPPEN                         EXTERNAL
185 Bank of America                    5706    318224321859       XFR                      3/11/2019             5,500.00            5,500.00                    ‐   BANK OF AMERICA                       CRD 8612
186 Bank of America                    5706    318224321858       XFR                      3/11/2019             7,000.00            7,000.00                    ‐   BRITT WRIGHT                          EXTERNAL
187   Bank of America                  5706    318570604912       WIR                      3/15/2019            12,512.50           12,512.50                    ‐   EBES PARTNERS                         WIRE OUT
188   Bank of America                  5706    318570604910       WIR                      3/15/2019            70,000.00                   ‐            70,000.00   PROVIDENT TRUST GROUP                 WIRE IN
189   Bank of America                  5706    318570604909       FEE                      3/15/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
190   Bank of America                  5706    318570604911       FEE                      3/15/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
191   Bank of America                  5706    318570604906       WIR                      3/15/2019               373.76              373.76                    ‐   EB PARTNERS                           WIRE OUT
192   Bank of America                  5706    318570604908       WIR                      3/15/2019            59,000.00                   ‐            59,000.00   PROVIDENT TRUST GROUP                 WIRE IN
193   Bank of America                  5706    318570604907       FEE                      3/15/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
194   Bank of America                  5706    318570604913       FEE                      3/15/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
195   Bank of America                  5706    318729694418       WIR                      3/18/2019            65,761.34           65,761.34                    ‐   EBES PARTNERS                         WIRE OUT
196   Bank of America                  5706    318729694417       FEE                      3/18/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
197   Bank of America                  5706    318729694419       FEE                      3/18/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
198   Bank of America                  5706    318729694416       WIR                      3/18/2019            18,539.85           18,539.85                    ‐   THE SHOPES VB                         WIRE OUT
199   Bank of America                  5706    318829711198       FEE                      3/19/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
200   Bank of America                  5706    318829711201       WIR                      3/19/2019               136.88                   ‐               136.88   PROVIDENT TRUST GROUP                 WIRE IN
201   Bank of America                  5706    318829711199       WIR                      3/19/2019               665.50                   ‐               665.50   PROVIDENT TRUST GROUP                 WIRE IN
202   Bank of America                  5706    318829711197       WIR                      3/19/2019             6,273.15                   ‐             6,273.15   PROVIDENT TRUST GROUP                 WIRE IN
203   Bank of America                  5706    318829711200       FEE                      3/19/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
204   Bank of America                  5706    318829711202       FEE                      3/19/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
205   Bank of America                  5706    318908581878       WIR                      3/20/2019            26,200.00                   ‐            26,200.00   PROVIDENT TRUST GROUP                 WIRE IN




                                                                                                                                        BANK OF AMERICA
Exhibit 2 ‐ Page 4 of 54
                                                               Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 20 of 87


              A                  B                  C              D                   E                       F                    H                    I                              J                         K                L
                           Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount    Debit (Outgoing)    Credit (Incoming)      Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                               Type                                                                                                             transaction                Description
206   Bank of America                  5706    318908581879       FEE                      3/20/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
207   Bank of America                  5706    318908581880       TLR                      3/20/2019              3,500.00                   ‐             3,500.00   CUSTOMER DEPOSIT                      COUNTER CR
208   Bank of America                  5706    318986153691       WIR                      3/21/2019             49,500.00                   ‐            49,500.00   PROVIDENT TRUST GROUP                 WIRE IN
209   Bank of America                  5706    318986153692       FEE                      3/21/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
210   Bank of America                  5706    319074349316       WIR                      3/22/2019            241,043.16          241,043.16                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
211   Bank of America                  5706    319074349315       FEE                      3/22/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
212   Bank of America                  5706    319074349317       FEE                      3/22/2019                 30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
213   Bank of America                  5706    319074349318       WIR                      3/22/2019            128,381.96          128,381.96                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
214   Bank of America                  5706    319074349319       FEE                      3/22/2019                 30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
215   Bank of America                  5706    319074349314       WIR                      3/22/2019            200,000.00                   ‐           200,000.00   PROVIDENT TRUST GROUP                 WIRE IN
216   Bank of America                  5706    319227634471       BPY                      3/25/2019                 90.00               90.00                    ‐   BILL PAY CHECK                        BILL PMT
217   Bank of America                  5706    319227634470       FEE                      3/25/2019                 30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
218   Bank of America                  5706    319227634469       WIR                      3/25/2019             20,000.00           20,000.00                    ‐   STEWART TITLE COMPANY                 BOOK OUT
219   Bank of America                  5706    319227634468       CHK                      3/25/2019                324.59                   ‐               324.59   COLLEGIATE SPORTS OF AMERICA INC      ONUS TOUS
220   Bank of America                  5706    319227634467       CHK                      3/25/2019                370.48                   ‐               370.48   COLLEGIATE SPORTS OF AMERICA INC      ONUS TOUS
221   Bank of America                  5706    319325184096       FEE                      3/26/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
222   Bank of America                  5706    319325184094       XFR                      3/26/2019             30,000.00           30,000.00                    ‐   BRITT WRIGHT                          EXTERNAL
223   Bank of America                  5706    319325184095       WIR                      3/26/2019            220,000.00                   ‐           220,000.00   PROVIDENT TRUST GROUP                 WIRE IN
224   Bank of America                  5706    319402384261       TLR                      3/27/2019            500,000.00                   ‐           500,000.00   CUSTOMER DEPOSIT                      COUNTER CR
225   Bank of America                  5706    319477598875       FEE                      3/28/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
226   Bank of America                  5706    319477598874       WIR                      3/28/2019             77,200.00                   ‐            77,200.00   PROVIDENT TRUST GROUP                 WIRE IN
227   Bank of America                  5706    319477598876       WIR                      3/28/2019              7,600.00                   ‐             7,600.00   PROVIDENT TRUST GROUP                 WIRE IN
228   Bank of America                  5706    319477598877       FEE                      3/28/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
229   Bank of America                  5706    319570979701       WIR                      3/29/2019            160,727.50          160,727.50                    ‐   SOUTHPORT CAPITAL RISK MAN            WIRE OUT
230   Bank of America                  5706    319570979703       WIR                      3/29/2019            400,000.00          400,000.00                    ‐   SOUTHPORT CAPITAL RISK MAN            WIRE OUT
231   Bank of America                  5706    319570979698       FEE                      3/29/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
232   Bank of America                  5706    319570979700       FEE                      3/29/2019                 30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
233   Bank of America                  5706    319570979697       WIR                      3/29/2019              6,250.00                   ‐             6,250.00   PROVIDENT TRUST GROUP                 WIRE IN
234   Bank of America                  5706    319570979699       WIR                      3/29/2019            400,000.00          400,000.00                    ‐   SOUTHPORT CAPITAL RISK MAN            WIRE OUT
235   Bank of America                  5706    319570979704       FEE                      3/29/2019                 30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
236   Bank of America                  5706    319570979702       FEE                      3/29/2019                 30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
237   Bank of America                  5706    319843386976       WIR                       4/2/2019              7,300.00                   ‐             7,300.00   PROVIDENT TRUST GROUP                 WIRE IN
238   Bank of America                  5706    319843386977       FEE                       4/2/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
239   Bank of America                  5706    320008411201       WIR                       4/4/2019             50,000.00                   ‐            50,000.00   PROVIDENT TRUST GROUP                 WIRE IN
240   Bank of America                  5706    320008411204       FEE                       4/4/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
241   Bank of America                  5706    320008411205       WIR                       4/4/2019             45,800.00                   ‐            45,800.00   PROVIDENT TRUST GROUP                 WIRE IN
242   Bank of America                  5706    320008411199       WIR                       4/4/2019             15,000.00                   ‐            15,000.00   PROVIDENT TRUST GROUP                 WIRE IN
243   Bank of America                  5706    320008411206       FEE                       4/4/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
244   Bank of America                  5706    320008411197       WIR                       4/4/2019             15,000.00                   ‐            15,000.00   PROVIDENT TRUST GROUP                 WIRE IN
245   Bank of America                  5706    320008411207       WIR                       4/4/2019             88,000.00                   ‐            88,000.00   PROVIDENT TRUST GROUP                 WIRE IN
246   Bank of America                  5706    320008411202       FEE                       4/4/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
247   Bank of America                  5706    320008411200       FEE                       4/4/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
248   Bank of America                  5706    320008411198       FEE                       4/4/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
249   Bank of America                  5706    320008411208       FEE                       4/4/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
250   Bank of America                  5706    320008411203       WIR                       4/4/2019             32,100.00                   ‐            32,100.00   PROVIDENT TRUST GROUP                 WIRE IN
251   Bank of America                  5706    320102552995       FEE                       4/5/2019                 10.00               10.00                    ‐   BANK OF AMERICA                       EXTRANSFER
252   Bank of America                  5706    320102552996       FEE                       4/5/2019                 15.00               15.00                    ‐   BANK OF AMERICA                       MTHLY MAIN
253   Bank of America                  5706    320260445777       WIR                       4/8/2019              5,000.00            5,000.00                    ‐   BW HUNTING CLUB                       WIRE OUT
254   Bank of America                  5706    320260445778       FEE                       4/8/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
255   Bank of America                  5706    320359979901       XFR                       4/9/2019              9,700.00            9,700.00                    ‐   BANK OF AMERICA                       CRD 8612
256   Bank of America                  5706    320359979903       FEE                       4/9/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
257   Bank of America                  5706    320359979902       WIR                       4/9/2019             26,374.13           26,374.13                    ‐   EBES PARTNERS                         WIRE OUT
258   Bank of America                  5706    320438773781       FEE                      4/10/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
259   Bank of America                  5706    320438773780       WIR                      4/10/2019            149,500.00                   ‐           149,500.00   PROVIDENT TRUST GROUP                 WIRE IN
260   Bank of America                  5706    320515430547       XFR                      4/11/2019              3,000.00            3,000.00                    ‐   PENNY FLIPPEN                         EXTERNAL
261   Bank of America                  5706    320515430548       XFR                      4/11/2019              7,000.00            7,000.00                    ‐   BRITT WRIGHT                          EXTERNAL
262   Bank of America                  5706    320515430546       XFR                      4/11/2019             12,500.00           12,500.00                    ‐   MIKE MOONEY                           EXTERNAL
263   Bank of America                  5706    320766465313       FEE                      4/15/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
264   Bank of America                  5706    320766465308       WIR                      4/15/2019             35,200.00                   ‐            35,200.00   PROVIDENT TRUST GROUP                 WIRE IN
265   Bank of America                  5706    320766465311       FEE                      4/15/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
266   Bank of America                  5706    320766465310       WIR                      4/15/2019             11,800.00                   ‐            11,800.00   PROVIDENT TRUST GROUP                 WIRE IN
267   Bank of America                  5706    320766465315       FEE                      4/15/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
268   Bank of America                  5706    320766465314       WIR                      4/15/2019          1,100,000.00                   ‐         1,100,000.00   LAKEWOOD RANCH RISK MANAG             WIRE IN
269   Bank of America                  5706    320766465312       WIR                      4/15/2019              4,500.00            4,500.00                    ‐   BIRCHWOOD II LLC                      WIRE OUT
270   Bank of America                  5706    320766465309       FEE                      4/15/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
271   Bank of America                  5706    320868763333       WIR                      4/16/2019            400,000.00          400,000.00                    ‐   HORIZON PRIVATE EQUITY III            WIRE OUT
272   Bank of America                  5706    320868763334       FEE                      4/16/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
273   Bank of America                  5706    321270600583       FEE                      4/22/2019                  0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR




                                                                                                                                         BANK OF AMERICA
Exhibit 2 ‐ Page 5 of 54
                                                               Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 21 of 87


              A                  B                  C              D                   E                       F                   H                    I                              J                         K                L
                           Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount   Debit (Outgoing)    Credit (Incoming)      Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                               Type                                                                                                            transaction                Description
274   Bank of America                   706    321270600586       WIR                      4/22/2019            50,000.00                   ‐            50,000.00   PROVIDENT TRUST GROUP                 WIRE IN
275   Bank of America                   706    321270600592       BPY                      4/22/2019               180.00              180.00                    ‐   BILL PAY CHECK                        BILL PMT
276   Bank of America                   706    321270600589       FEE                      4/22/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
277   Bank of America                   706    321270600584       WIR                      4/22/2019             9,750.00                   ‐             9,750.00   PROVIDENT TRUST GROUP                 WIRE IN
278   Bank of America                   706    321270600587       FEE                      4/22/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
279   Bank of America                   706    321270600590       WIR                      4/22/2019           269,251.77          269,251.77                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
280   Bank of America                   706    321270600591       FEE                      4/22/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
281   Bank of America                   706    321270600585       FEE                      4/22/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
282   Bank of America                   706    321270600588       WIR                      4/22/2019           155,625.98          155,625.98                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
283   Bank of America                   706    321270600582       WIR                      4/22/2019           307,800.00                   ‐           307,800.00   PROVIDENT TRUST GROUP                 WIRE IN
284   Bank of America                   706    321365112784       WIR                      4/23/2019            42,700.00                   ‐            42,700.00   PROVIDENT TRUST GROUP                 WIRE IN
285   Bank of America                   706    321365112785       FEE                      4/23/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
286   Bank of America                   706    321441928443       FEE                      4/24/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
287   Bank of America                   706    321441928445       FEE                      4/24/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
288   Bank of America                   706    321441928444       WIR                      4/24/2019           500,000.00          500,000.00                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
289   Bank of America                   706    321441928442       WIR                      4/24/2019            25,000.00                   ‐            25,000.00   PROVIDENT TRUST GROUP                 WIRE IN
290   Bank of America                   706    321758448148       WIR                      4/29/2019            30,000.00                   ‐            30,000.00   PROVIDENT TRUST GROUP                 WIRE IN
291   Bank of America                   706    321758448149       FEE                      4/29/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
292   Bank of America                   706    321758448151       FEE                      4/29/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
293   Bank of America                   706    321758448147       FEE                      4/29/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
294   Bank of America                   706    321758448146       WIR                      4/29/2019           389,500.00                   ‐           389,500.00   PROVIDENT TRUST GROUP                 WIRE IN
295   Bank of America                   706    321758448150       WIR                      4/29/2019            10,965.00                   ‐            10,965.00   PROVIDENT TRUST GROUP                 WIRE IN
296   Bank of America                   706    321862065066       WIR                      4/30/2019            26,600.00           26,600.00                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT
297   Bank of America                   706    321862065068       ACH                      4/30/2019               555.26                   ‐               555.26   PROVIDENT TRUST                       DEP/DISB
298   Bank of America                   706    321862065067       FEE                      4/30/2019                30.00               30.00                    ‐   BANK OF AMERICA                       WIRETRNSFR
299   Bank of America                   706    322038581234       XFR                       5/2/2019             6,504.38            6,504.38                    ‐   BANK OF AMERICA                       CRD 8612
300   Bank of America                   706    322137013918       FEE                       5/3/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
301   Bank of America                   706    322137013920       FEE                       5/3/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
302   Bank of America                   706    322137013919       WIR                       5/3/2019            85,898.59           85,898.59                    ‐   SUMMIT WEALTH MANGEMENT               WIRE OUT
303   Bank of America                   706    322137013917       WIR                       5/3/2019           499,750.00                   ‐           499,750.00   PROVIDENT TRUST GROUP                 WIRE IN
304   Bank of America                   706    322399755942       FEE                       5/7/2019                10.00               10.00                    ‐   BANK OF AMERICA                       EXTRANSFER
305   Bank of America                   706    322399755943       FEE                       5/7/2019                15.00               15.00                    ‐   BANK OF AMERICA                       MTHLY MAIN
306   Bank of America                   706    322399755944       WIR                       5/7/2019            10,700.00                   ‐            10,700.00   PROVIDENT TRUST GROUP                 WIRE IN
307   Bank of America                   706    322399755945       FEE                       5/7/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
308   Bank of America                   706    322478503657       WIR                       5/8/2019             5,000.00                   ‐             5,000.00   PROVIDENT TRUST GROUP                 WIRE IN
309   Bank of America                   706    322478503656       FEE                       5/8/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
310   Bank of America                   706    322478503658       FEE                       5/8/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
311   Bank of America                   706    322478503659       WIR                       5/8/2019           116,990.00                   ‐           116,990.00   EAST BRAINERD PARTNERS L              WIRE IN
312   Bank of America                   706    322478503655       WIR                       5/8/2019            53,000.00                   ‐            53,000.00   PROVIDENT TRUST GROUP                 WIRE IN
313   Bank of America                   706    322478503660       FEE                       5/8/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
314   Bank of America                   706    322555987752       FEE                       5/9/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
315   Bank of America                   706    322555987751       WIR                       5/9/2019             1,260.38                   ‐             1,260.38   PROVIDENT TRUST GROUP                 WIRE IN
316   Bank of America                   706    322798330654       FEE                      5/13/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
317   Bank of America                   706    322798330658       FEE                      5/13/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
318   Bank of America                   706    322798330649       WIR                      5/13/2019             9,000.00                   ‐             9,000.00   PROVIDENT TRUST GROUP                 WIRE IN
319   Bank of America                   706    322798330651       WIR                      5/13/2019            53,200.00                   ‐            53,200.00   PROVIDENT TRUST GROUP                 WIRE IN
320   Bank of America                   706    322798330653       WIR                      5/13/2019            51,000.00                   ‐            51,000.00   PROVIDENT TRUST GROUP                 WIRE IN
321   Bank of America                   706    322798330650       FEE                      5/13/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
322   Bank of America                   706    322798330657       WIR                      5/13/2019            14,700.00                   ‐            14,700.00   PROVIDENT TRUST GROUP                 WIRE IN
323   Bank of America                   706    322798330652       FEE                      5/13/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
324   Bank of America                   706    322798330656       FEE                      5/13/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
325   Bank of America                   706    322798330655       WIR                      5/13/2019            10,100.00                   ‐            10,100.00   PROVIDENT TRUST GROUP                 WIRE IN
326   Bank of America                   706    322894091821       WIR                      5/14/2019            25,000.00           25,000.00                    ‐   HORIZON PRIVATE EQUITY III            WIRE OUT
327   Bank of America                   706    322894091822       FEE                      5/14/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
328   Bank of America                   706    322894091820       XFR                      5/14/2019            12,500.00           12,500.00                    ‐   MIKE MOONEY                           EXTERNAL
329   Bank of America                   706    322894091819       XFR                      5/14/2019             7,000.00            7,000.00                    ‐   BRITT WRIGHT                          EXTERNAL
330   Bank of America                   706    322894091818       XFR                      5/14/2019             3,000.00            3,000.00                    ‐   PENNY FLIPPEN                         EXTERNAL
331   Bank of America                   706    323056450029       FEE                      5/16/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
332   Bank of America                   706    323056450031       FEE                      5/16/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
333   Bank of America                   706    323056450028       WIR                      5/16/2019            99,500.00                   ‐            99,500.00   PROVIDENT TRUST GROUP                 WIRE IN
334   Bank of America                   706    323056450026       WIR                      5/16/2019            38,600.00                   ‐            38,600.00   PROVIDENT TRUST GROUP                 WIRE IN
335   Bank of America                   706    323056450027       FEE                      5/16/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
336   Bank of America                   706    323056450030       WIR                      5/16/2019            25,045.50           25,045.50                    ‐   EBES PARTNERS                         WIRE OUT
337   Bank of America                   706    323147789931       TLR                      5/17/2019            20,000.00                   ‐            20,000.00   CUSTOMER DEPOSIT                      COUNTER CR
338   Bank of America                   706    323147789929       WIR                      5/17/2019            25,300.00                   ‐            25,300.00   PROVIDENT TRUST GROUP                 WIRE IN
339   Bank of America                   706    323147789930       FEE                      5/17/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
340   Bank of America                   706    323399780428       FEE                      5/21/2019                 0.00                   ‐                    ‐   BANK OF AMERICA                       WIRETRNSFR
341   Bank of America                   706    323399780429       WIR                      5/21/2019           159,262.57          159,262.57                    ‐   PROVIDENT TRUST GROUP LLC             WIRE OUT




                                                                                                                                        BANK OF AMERICA
Exhibit 2 ‐ Page 6 of 54
                                                               Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 22 of 87


              A                  B                  C              D                   E                       F                      H                       I                                 J                             K            L
                           Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)         Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                               Type                                                                                                                     transaction                Descriptio
342   Bank of America                   706    323399780431       WIR                      5/21/2019           262,191.60             262,191.60                       ‐      PROVIDENT TRUST GROUP LLC             WIRE OUT
343   Bank of America                   706    323399780430       FEE                      5/21/2019                30.00                  30.00                       ‐      BANK OF AMERICA                       WIRETRNSFR
344   Bank of America                   706    323399780432       FEE                      5/21/2019                30.00                  30.00                       ‐      BANK OF AMERICA                       WIRETRNSFR
345   Bank of America                   706    323399780433       ACH                      5/21/2019           500,000.00             500,000.00                       ‐      TD AMERITRADE IN                      ACH IN
346   Bank of America                   706    323399780427       WIR                      5/21/2019            57,866.00              57,866.00                       ‐      SKUPOS LLC                            WIRE OUT
347   Bank of America                   706    323477189124       FEE                      5/22/2019                 0.00                      ‐                       ‐      BANK OF AMERICA                       WIRETRNSFR
348   Bank of America                   706    323477189123       WIR                      5/22/2019             6,000.00                      ‐                6,000.00      PROVIDENT TRUST GROUP LL              WIRE IN
349   Bank of America                   706    323553220343       WIR                      5/23/2019            72,600.00                      ‐               72,600.00      PROVIDENT TRUST GROUP LL              WIRE IN
350   Bank of America                   706    323553220344       FEE                      5/23/2019                 0.00                      ‐                       ‐      BANK OF AMERICA                       WIRETRNSFR
351   Bank of America                   706    323553220346       FEE                      5/23/2019                 0.00                      ‐                       ‐      BANK OF AMERICA                       WIRETRNSFR
352   Bank of America                   706    323553220345       WIR                      5/23/2019           219,000.00                      ‐              219,000.00      PROVIDENT TRUST GROUP LL              WIRE IN
353   Bank of America                   706    323553220342       FEE                      5/23/2019                 0.00                      ‐                       ‐      BANK OF AMERICA                       WIRETRNSFR
354   Bank of America                   706    323553220341       WIR                      5/23/2019             5,600.00                      ‐                5,600.00      PROVIDENT TRUST GROUP LL              WIRE IN
355   Bank of America                   706    323641692478       WIR                      5/24/2019            10,000.00                      ‐               10,000.00      PROVIDENT TRUST GROUP LL              WIRE IN
356   Bank of America                   706    323641692479       FEE                      5/24/2019                 0.00                      ‐                       ‐      BANK OF AMERICA                       WIRETRNSFR
357   Bank of America                   706    323823162448       FEE                      5/28/2019                 0.00                      ‐                       ‐      BANK OF AMERICA                       WIRETRNSFR
358   Bank of America                   706    323823162447       WIR                      5/28/2019            10,000.00                      ‐               10,000.00      PROVIDENT TRUST GROUP LL              WIRE IN
359   Bank of America                   706    324002869216       WIR                      5/30/2019            57,000.00              57,000.00                       ‐      HORIZON PRIVATE EQUITY III            WIRE OUT
360   Bank of America                   706    324002869217       FEE                      5/30/2019                30.00                  30.00                       ‐      BANK OF AMERICA                       WIRETRNSFR
361   Bank of America                   706    324002869215       XFR                      5/30/2019             6,220.00               6,220.00                       ‐      BANK OF AMERICA                       CRD 8612
362   Bank of America                   706    324099975346       FEE                      5/31/2019                30.00                  30.00                       ‐      BANK OF AMERICA                       WIRETRNSFR
363   Bank of America                   706    324099975342       FEE                      5/31/2019                 0.00                      ‐                       ‐      BANK OF AMERICA                       WIRETRNSFR
364   Bank of America                   706    324099975344       FEE                      5/31/2019                 0.00                      ‐                       ‐      BANK OF AMERICA                       WIRETRNSFR
365   Bank of America                   706    324099975347       WIR                      5/31/2019             1,052.05               1,052.05                       ‐      PROVIDENT TRUST GROUP LLC             WIRE OUT
366   Bank of America                   706    324099975348       FEE                      5/31/2019                30.00                  30.00                       ‐      BANK OF AMERICA                       WIRETRNSFR
367   Bank of America                   706    324099975345       WIR                      5/31/2019           692,527.84             692,527.84                       ‐      THE TITLE GUARANTY AND TRU            WIRE OUT
368   Bank of America                   706    324099975343       WIR                      5/31/2019           100,000.00                      ‐              100,000.00      PROVIDENT TRUST GROUP LL              WIRE IN
369   Bank of America                   706    324099975341       WIR                      5/31/2019           200,000.00                      ‐              200,000.00      HORIZON PRIVATE EQUITY II             WIRE IN
                                        706    324375746570       WIR                       6/4/2019            25,900.00              25,900.00                       ‐      PROVIDENT TRUST GROUP LLC             WIRE OUT


370 Bank of America
                                        706    324375746572       WIR                       6/4/2019                2,084.63              2,084.63                        ‐ PROVIDENT TRUST GROUP LLC               WIRE OUT


371 Bank of America
372 Bank of America                     706    324375746573       FEE                       6/4/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
373 Bank of America                     706    324375746571       FEE                       6/4/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        706    324536383566       WIR                       6/6/2019               28,600.00                      ‐               28,600.00 PROVIDENT TRUST GROUP LL                WIRE IN




374 Bank of America
                                        706    324536383570       WIR                       6/6/2019               29,500.00                      ‐               29,500.00 PROVIDENT TRUST GROUP LL                WIRE IN




375   Bank of America
376   Bank of America                   706    324536383567       FEE                       6/6/2019                    0.00                      ‐                       ‐   BANK OF AMERICA                       WIRETRNSFR
377   Bank of America                   706    324536383569       FEE                       6/6/2019                    0.00                      ‐                       ‐   BANK OF AMERICA                       WIRETRNSFR
378   Bank of America                   706    324536383575       FEE                       6/6/2019                    0.00                      ‐                       ‐   BANK OF AMERICA                       WIRETRNSFR
                                        706    324536383568       WIR                       6/6/2019               12,900.00                      ‐               12,900.00   PROVIDENT TRUST GROUP LL              WIRE IN




379 Bank of America
380 Bank of America                     706    324536383573       FEE                       6/6/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        706    324536383574       WIR                       6/6/2019               50,290.00                      ‐               50,290.00 2A PARTNERS LLC                         WIRE IN


381 Bank of America
382 Bank of America                     706    324536383571       FEE                       6/6/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        706    324536383572       WIR                       6/6/2019               10,000.00                      ‐               10,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




383 Bank of America
384 Bank of America                     706    324626333651       FEE                       6/7/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR




                                                                                                                                            BANK OF AMERICA
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 23 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 24 of 87
Exhibit 2 ‐ Page 9 of 54
                                                               Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 25 of 87


              A                  B                  C              D                   E                       F                      H                       I                                J                            K            L
                           Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)       Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                               Type                                                                                                                   transaction                Description
                                       5706    326761517303       WIR                       7/8/2019           100,000.00             100,000.00                          ‐ PROVIDENT TRUST                       WIRE OUT


439 Bank of America
                                       5706    327010761076       WIR                      7/11/2019                3,000.00               3,000.00                       ‐ BIRCHWOOD II LLC                      WIRE OUT


440 Bank of America
                                       5706    327010761073       XFR                      7/11/2019               12,500.00              12,500.00                       ‐ MIKE MOONEY                           EXTERNAL
441 Bank of America
                                       5706    327010761071       XFR                      7/11/2019                7,000.00               7,000.00                       ‐                                       EXTERNAL
442 Bank of America                                                                                                                                                         BRITT WRIGHT
                                       5706    327010761074       WIR                      7/11/2019               13,406.25              13,406.25                       ‐ EBES PARTNERS                         WIRE OUT


443 Bank of America
444 Bank of America                    5706    327010761075       FEE                      7/11/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
445 Bank of America                    5706    327010761077       FEE                      7/11/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                       5706    327010761072       XFR                      7/11/2019                3,000.00               3,000.00                       ‐                                       EXTERNAL
446 Bank of America                                                                                                                                                         PENNY FLIPPEN
447 Bank of America                    5706    327098520898       FEE                      7/12/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                       5706    327098520897       WIR                      7/12/2019               16,800.00                      ‐               16,800.00 PROVIDENT TRUST GROUP LL              WIRE IN




448 Bank of America
449 Bank of America                    5706    327358687114       FEE                      7/16/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                       5706    327358687111       WIR                      7/16/2019               30,000.00                      ‐               30,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




450 Bank of America
451 Bank of America                    5706    327358687112       FEE                      7/16/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                       5706    327358687113       WIR                      7/16/2019               11,000.00              11,000.00                       ‐ STEWART TITLE COMPANY                 BOOK OUT

452 Bank of America
453 Bank of America                    5706    327516897147       FEE                      7/18/2019                 0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
                                       5706    327516897144       WIR                      7/18/2019           208,000.00                         ‐           208,000.00 PROVIDENT TRUST GROUP LL                 WIRE IN




454 Bank of America
                                       5706    327516897143       XFR                      7/18/2019                5,735.00               5,735.00                       ‐ BANK OF AMERICA                       CRD 8612
455 Bank of America
                                       5706    327516897148       WIR                      7/18/2019               50,000.00                      ‐               50,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




456 Bank of America
457 Bank of America                    5706    327516897145       FEE                      7/18/2019                    0.00                      ‐                      ‐ BANK OF AMERICA                        WIRETRNSFR
458 Bank of America                    5706    327516897149       FEE                      7/18/2019                    0.00                      ‐                      ‐ BANK OF AMERICA                        WIRETRNSFR
                                       5706    327516897146       WIR                      7/18/2019                7,000.00                      ‐               7,000.00 PROVIDENT TRUST GROUP LL               WIRE IN




459 Bank of America
460 Bank of America                    5706    327602960188       FEE                      7/19/2019                30.00                  30.00                          ‐ BANK OF AMERICA                       WIRETRNSFR
461 Bank of America                    5706    327602960190       FEE                      7/19/2019                30.00                  30.00                          ‐ BANK OF AMERICA                       WIRETRNSFR
                                       5706    327602960187       WIR                      7/19/2019           266,775.85             266,775.85                          ‐ PROVIDENT TRUST                       WIRE OUT


462 Bank of America
                                       5706    327602960189       WIR                      7/19/2019           169,636.35             169,636.35                          ‐ PROVIDENT TRUST                       WIRE OUT


463 Bank of America
464 Bank of America                    5706    327756580438       FEE                      7/22/2019                  30.00                   30.00                       ‐ BANK OF AMERICA                       WIRETRNSFR




                                                                                                                                             BANK OF AMERICA
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 26 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 27 of 87
Exhibit 2 ‐ Page 12 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 28 of 87


             A                    B                  C              D                   E                       F                      H                       I                               J                             K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)       Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                   transaction                Description
                                         706    329609341846       WIR                      8/16/2019                5,000.00                      ‐               5,000.00 PROVIDENT TRUST GROUP LL               WIRE IN




515 Bank of America
                                         706    329609341848       WIR                      8/16/2019           571,000.00             571,000.00                          ‐ PROVIDENT TRUST                       WIRE OUT


516 Bank of America
517 Bank of America                      706    329609341847       FEE                      8/16/2019                 0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
518 Bank of America                      706    329765256371       FEE                      8/19/2019                 0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
                                         706    329765256370       WIR                      8/19/2019           300,000.00                         ‐           300,000.00 PROVIDENT TRUST GROUP LL                 WIRE IN




519 Bank of America
520 Bank of America                      706    329862779016       FEE                      8/20/2019                30.00                  30.00                          ‐ BANK OF AMERICA                       WIRETRNSFR
                                         706    329862779017       WIR                      8/20/2019           278,460.68             278,460.68                          ‐ PROVIDENT TRUST                       WIRE OUT


521 Bank of America
522 Bank of America                      706    329862779018       FEE                      8/20/2019                   30.00                 30.00                        ‐ BANK OF AMERICA                       WIRETRNSFR
                                         706    329862779015       WIR                      8/20/2019                1,000.00              1,000.00                        ‐ BW HUNTING CLUB                       WIRE OUT


523 Bank of America
524 Bank of America                      706    329862779020       FEE                      8/20/2019                30.00                  30.00                          ‐ BANK OF AMERICA                       WIRETRNSFR
                                         706    329862779019       WIR                      8/20/2019           173,347.27             173,347.27                          ‐ PROVIDENT TRUST                       WIRE OUT


525 Bank of America
                                         706    330016596007       WIR                      8/22/2019           223,115.00                         ‐           223,115.00 PROVIDENT TRUST GROUP LL                 WIRE IN




526 Bank of America
527 Bank of America                      706    330016596008       FEE                      8/22/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                         706    330104285552       WIR                      8/23/2019               50,000.00                      ‐               50,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




528 Bank of America
529 Bank of America                      706    330104285553       FEE                      8/23/2019                    0.00                      ‐                      ‐ BANK OF AMERICA                        WIRETRNSFR
                                         706    330256123489       WIR                      8/26/2019                8,700.00                      ‐               8,700.00 PROVIDENT TRUST GROUP LL               WIRE IN




530 Bank of America
531 Bank of America                      706    330256123490       FEE                      8/26/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                         706    330503477266       WIR                      8/29/2019               15,000.00                      ‐               15,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




532 Bank of America
533 Bank of America                      706    330503477271       FEE                      8/29/2019                    0.00                      ‐                      ‐ BANK OF AMERICA                        WIRETRNSFR
                                         706    330503477268       WIR                      8/29/2019                2,041.07                      ‐               2,041.07 PROVIDENT TRUST GROUP LL               WIRE IN




534 Bank of America
535 Bank of America                      706    330503477267       FEE                      8/29/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
536 Bank of America                      706    330503477269       FEE                      8/29/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                         706    330503477270       WIR                      8/29/2019               12,000.00                      ‐               12,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




537 Bank of America
538 Bank of America                      706    330803945202       FEE                       9/3/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR




                                                                                                                                             BANK OF AMERICA
Exhibit 2 ‐ Page 13 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 29 of 87


             A                    B                  C              D                   E                       F                      H                       I                                 J                             K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)         Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                     transaction                Description
539 Bank of America                     5706    330803945198       FEE                       9/3/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    330803945199       WIR                       9/3/2019                6,180.43               6,180.43                       ‐ SOUTHEAST BANK                          WIRE OUT


540 Bank of America
                                        5706    330803945197       WIR                       9/3/2019                8,000.00                      ‐               8,000.00 PROVIDENT TRUST GROUP LL                 WIRE IN




541 Bank of America
542 Bank of America                     5706    330803945200       FEE                       9/3/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    330803945201       WIR                       9/3/2019                6,180.43               6,180.43                       ‐ SOUTHEAST BANK                          WIRE OUT


543 Bank of America
544 Bank of America                     5706    330914040021       FEE                       9/4/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    330914040020       WIR                       9/4/2019               15,800.00                      ‐               15,800.00 PROVIDENT TRUST GROUP LL                WIRE IN




545 Bank of America
546 Bank of America                     5706    330914040025       FEE                       9/4/2019                 0.00                      ‐                          ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    330914040024       WIR                       9/4/2019           500,000.00             500,000.00                          ‐ PROVIDENT TRUST                         WIRE OUT


547 Bank of America
548 Bank of America                     5706    330914040023       FEE                       9/4/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    330914040022       WIR                       9/4/2019               10,000.00                      ‐               10,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




549 Bank of America
                                        5706    330996038316       WIR                       9/5/2019               15,000.00                      ‐               15,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




550 Bank of America
551 Bank of America                     5706    330996038317       FEE                       9/5/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    330996038315       XFR                       9/5/2019                4,870.00               4,870.00                       ‐ BANK OF AMERICA                         CRD 8612
552   Bank of America
553   Bank of America                   5706    331241785328       FEE                       9/9/2019                    0.00                      ‐                       ‐   BANK OF AMERICA                       WIRETRNSFR
554   Bank of America                   5706    331241785326       FEE                       9/9/2019                   15.00                  15.00                       ‐   BANK OF AMERICA                       MTHLY MAIN
555   Bank of America                   5706    331241785330       FEE                       9/9/2019                   30.00                  30.00                       ‐   BANK OF AMERICA                       WIRETRNSFR
                                        5706    331241785327       WIR                       9/9/2019               12,959.38              12,959.38                       ‐   EBES PARTNERS                         WIRE OUT


556 Bank of America
                                        5706    331241785329       WIR                       9/9/2019               10,000.00              10,000.00                       ‐ HORIZON PRIVATE EQUITY III              WIRE OUT




557 Bank of America
558 Bank of America                     5706    331241785325       FEE                       9/9/2019                   10.00                  10.00                       ‐ BANK OF AMERICA                         EXTRANSFER
                                        5706    331490367443       XFR                      9/12/2019                7,000.00               7,000.00                       ‐                                         EXTERNAL
559 Bank of America                                                                                                                                                          BRITT WRIGHT
                                        5706    331490367442       XFR                      9/12/2019                3,000.00               3,000.00                       ‐                                         EXTERNAL
560 Bank of America                                                                                                                                                          PENNY FLIPPEN
                                        5706    331490367440       XFR                      9/12/2019               32,750.00              32,750.00                       ‐                                         EXTERNAL
561 Bank of America                                                                                                                                                          MIKE MOONEY
                                        5706    331490367441       XFR                      9/12/2019               12,500.00              12,500.00                       ‐ MIKE MOONEY                             EXTERNAL
562 Bank of America
                                        5706    331581809381       WIR                      9/13/2019           500,000.00                         ‐           500,000.00 PROVIDENT TRUST GROUP LL                   WIRE IN




563 Bank of America
564 Bank of America                     5706    331581809382       FEE                      9/13/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
565 Bank of America                     5706    331739374252       FEE                      9/16/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR




                                                                                                                                              BANK OF AMERICA
Exhibit 2 ‐ Page 14 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 30 of 87


             A                    B                  C              D                   E                       F                      H                       I                                 J                             K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)         Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                     transaction                Description
566 Bank of America                     5706    331739374250       FEE                      9/16/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    331739374247       WIR                      9/16/2019               10,000.00                      ‐               10,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




567 Bank of America
568 Bank of America                     5706    331739374248       FEE                      9/16/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    331739374249       WIR                      9/16/2019               10,000.00                      ‐               10,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




569 Bank of America
                                        5706    331739374251       WIR                      9/16/2019           183,180.00                         ‐           183,180.00 PROVIDENT TRUST GROUP LL                   WIRE IN




570 Bank of America
571 Bank of America                     5706    331839491884       FEE                      9/17/2019                   30.00                  30.00                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    331839491883       WIR                      9/17/2019               20,000.00              20,000.00                       ‐ PROVIDENT TRUST                         WIRE OUT


572 Bank of America
573 Bank of America                     5706    332080547649       FEE                      9/20/2019                30.00                  30.00                          ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    332080547646       WIR                      9/20/2019           172,619.96             172,619.96                          ‐ PROVIDENT TRUST                         WIRE OUT


574 Bank of America
575 Bank of America                     5706    332080547647       FEE                      9/20/2019                30.00                  30.00                          ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    332080547648       WIR                      9/20/2019           276,695.76             276,695.76                          ‐ PROVIDENT TRUST                         WIRE OUT


576 Bank of America
                                        5706    332405405966       WIR                      9/25/2019                8,300.00                      ‐               8,300.00 PROVIDENT TRUST GROUP LL                 WIRE IN




577 Bank of America
578 Bank of America                     5706    332405405967       FEE                      9/25/2019                 0.00                         ‐                    ‐ BANK OF AMERICA                            WIRETRNSFR
                                        5706    332481242075       WIR                      9/26/2019           175,000.00                         ‐           175,000.00 PROVIDENT TRUST GROUP LL                   WIRE IN




579 Bank of America
580 Bank of America                     5706    332481242076       FEE                      9/26/2019                    0.00                      ‐                      ‐ BANK OF AMERICA                          WIRETRNSFR
581 Bank of America                     5706    332726086422       FEE                      9/30/2019                    0.00                      ‐                      ‐ BANK OF AMERICA                          WIRETRNSFR
                                        5706    332726086421       WIR                      9/30/2019                2,339.00                      ‐               2,339.00 DYNAMO FUND I                            WIRE IN


582   Bank of America
583   Bank of America                   5706    332726086426       BPY                      9/30/2019                9,867.50               9,867.50                       ‐   CONN AND COMPANY                      BILL PMT
584   Bank of America                   5706    332726086424       FEE                      9/30/2019                   30.00                  30.00                       ‐   BANK OF AMERICA                       WIRETRNSFR
585   Bank of America                   5706    332726086425       BPY                      9/30/2019                  700.00                 700.00                       ‐   CONN AND COMPANY                      BILL PMT
                                        5706    332726086423       WIR                      9/30/2019                3,500.00               3,500.00                       ‐   PROVIDENT TRUST                       WIRE OUT


586 Bank of America
                                        5706    332836240491       WIR                      10/1/2019                5,971.88               5,971.88                       ‐ SOUTHEAST BANK                          WIRE OUT


587 Bank of America
                                        5706    332836240493       WIR                      10/1/2019                5,971.88               5,971.88                       ‐ SOUTHEAST BANK                          WIRE OUT


588 Bank of America
                                        5706    332836240488       XFR                      10/1/2019                6,415.00               6,415.00                       ‐ BANK OF AMERICA                         CRD 8612
589 Bank of America
590 Bank of America                     5706    332836240494       FEE                      10/1/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
591 Bank of America                     5706    332836240492       FEE                      10/1/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR




                                                                                                                                              BANK OF AMERICA
Exhibit 2 ‐ Page 15 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 31 of 87


             A                    B                  C              D                   E                       F                      H                       I                                 J                             K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)         Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                     transaction                Description
592 Bank of America                      706    332836240490       FEE                      10/1/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                         706    332836240489       WIR                      10/1/2019               94,400.00                      ‐               94,400.00 PROVIDENT TRUST GROUP LL                WIRE IN




593 Bank of America
                                         706    333007792865       CHK                      10/3/2019               11,000.00                      ‐               11,000.00 HORIZON PRIVATE EQUITY III LLC          ONUS TOUS
594 Bank of America
                                         706    333007792866       WIR                      10/3/2019               42,850.00              42,850.00                       ‐ BIRCHWOOD II LLC                        WIRE OUT


595 Bank of America
596 Bank of America                      706    333007792868       ADJ                      10/3/2019            11,000.00                 11,000.00                    ‐ BANK OF AMERICA                            ADJUSTMENT
597 Bank of America                      706    333007792867       FEE                      10/3/2019                 0.00                         ‐                    ‐ BANK OF AMERICA                            WIRETRNSFR
                                         706    333099981231       WIR                      10/4/2019           200,000.00                         ‐           200,000.00 PROVIDENT TRUST GROUP LL                   WIRE IN




598 Bank of America
599 Bank of America                      706    333099981232       FEE                      10/4/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
600 Bank of America                      706    333099981234       FEE                      10/4/2019                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                         706    333099981233       WIR                      10/4/2019               50,000.00                      ‐               50,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




601 Bank of America
602 Bank of America                      706    333259646520       FEE                      10/7/2019                   15.00                  15.00                       ‐ BANK OF AMERICA                         MTHLY MAIN
603 Bank of America                      706    333259646524       FEE                      10/7/2019                   30.00                  30.00                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                         706    333259646523       WIR                      10/7/2019               12,796.87              12,796.87                       ‐ EBES PARTNERS                           WIRE OUT


604   Bank of America
605   Bank of America                    706    333259646527       TLR                      10/7/2019            11,000.00                      ‐                  11,000.00   CUSTOMER DEPOSIT                      COUNTER CR
606   Bank of America                    706    333259646522       FEE                      10/7/2019                30.00                  30.00                          ‐   BANK OF AMERICA                       WIRETRNSFR
607   Bank of America                    706    333259646526       FEE                      10/7/2019                 0.00                      ‐                          ‐   BANK OF AMERICA                       WIRETRNSFR
608   Bank of America                    706    333259646519       FEE                      10/7/2019                10.00                  10.00                          ‐   BANK OF AMERICA                       EXTRANSFER
                                         706    333259646525       WIR                      10/7/2019           100,000.00             100,000.00                          ‐   PRONVEST                              WIRE OUT


609 Bank of America
                                         706    333259646521       WIR                      10/7/2019               40,000.00              40,000.00                       ‐ PROVIDENT TRUST                         WIRE OUT


610 Bank of America
611 Bank of America                      706    333511339713       FEE                  10/10/2019                    0.00                         ‐                    ‐ BANK OF AMERICA                            WIRETRNSFR
                                         706    333511339712       WIR                  10/10/2019              100,000.00                         ‐           100,000.00 PROVIDENT TRUST GROUP LL                   WIRE IN




612 Bank of America
613 Bank of America                      706    333793595224       FEE                  10/15/2019                       0.00                      ‐                    ‐ BANK OF AMERICA                            WIRETRNSFR
614 Bank of America                      706    333793595222       FEE                  10/15/2019                       0.00                      ‐                    ‐ BANK OF AMERICA                            WIRETRNSFR
                                         706    333793595217       XFR                  10/15/2019                   3,000.00               3,000.00                    ‐                                            EXTERNAL
615 Bank of America                                                                                                                                                       PENNY FLIPPEN
616 Bank of America                      706    333793595220       FEE                  10/15/2019                    0.00                         ‐                    ‐ BANK OF AMERICA                            WIRETRNSFR
                                         706    333793595221       WIR                  10/15/2019              202,750.00                         ‐           202,750.00 PROVIDENT TRUST GROUP LL                   WIRE IN




617 Bank of America
                                         706    333793595216       XFR                  10/15/2019                  12,500.00              12,500.00                       ‐ MIKE MOONEY                             EXTERNAL
618 Bank of America
                                         706    333793595223       WIR                  10/15/2019                  53,840.00                      ‐               53,840.00 PROVIDENT TRUST GROUP LL                WIRE IN




619 Bank of America




                                                                                                                                              BANK OF AMERICA
Exhibit 2 ‐ Page 16 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 32 of 87


             A                    B                  C              D                   E                     F                      H                       I                                 J                             K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date   Transaction Amount      Debit (Outgoing)       Credit (Incoming)         Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                   transaction                Description
                                        5706    333793595218       XFR                  10/15/2019                 7,000.00              7,000.00                        ‐                                         EXTERNAL
620 Bank of America                                                                                                                                                        BRITT WRIGHT
                                        5706    333793595219       WIR                  10/15/2019                53,840.00                      ‐               53,840.00 PROVIDENT TRUST GROUP LL                WIRE IN




621 Bank of America
                                        5706    333905201743       WIR                  10/16/2019                 1,500.00              1,500.00                        ‐ BW HUNTING CLUB                         WIRE OUT


622 Bank of America
623 Bank of America                     5706    333905201744       FEE                  10/16/2019                    30.00                30.00                         ‐ BANK OF AMERICA                         WIRETRNSFR
624 Bank of America                     5706    333984917738       FEE                  10/17/2019                     0.00                    ‐                         ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    333984917737       WIR                  10/17/2019                14,000.00                    ‐                 14,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




625 Bank of America
626 Bank of America                     5706    334074775068       FEE                  10/18/2019                 30.00                  30.00                          ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    334074775069       WIR                  10/18/2019            272,410.89             272,410.89                          ‐ PROVIDENT TRUST GROUP LLC               WIRE OUT


627 Bank of America
628 Bank of America                     5706    334074775070       FEE                  10/18/2019                 30.00                  30.00                          ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    334074775067       WIR                  10/18/2019            176,038.91             176,038.91                          ‐ PROVIDENT TRUST                         WIRE OUT


629 Bank of America
                                        5706    334229606249       ACH                  10/21/2019            100,000.00             100,000.00                          ‐ TD AMERITRADE IN                        ACH IN
630 Bank of America
631 Bank of America                     5706    334326266756       FEE                  10/22/2019                     0.00                     ‐                        ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    334326266749       WIR                  10/22/2019                 5,772.80              5,772.80                        ‐ SOUTHEAST BANK                          WIRE OUT


632 Bank of America
                                        5706    334326266751       WIR                  10/22/2019                 5,772.80              5,772.80                        ‐ SOUTHEAST BANK                          WIRE OUT


633 Bank of America
                                        5706    334326266753       WIR                  10/22/2019                 3,500.00              3,500.00                        ‐ PROVIDENT TRUST                         WIRE OUT


634 Bank of America
635 Bank of America                     5706    334326266754       FEE                  10/22/2019                    30.00                30.00                         ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    334326266755       WIR                  10/22/2019                41,000.00                    ‐                 41,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




636   Bank of America
637   Bank of America                   5706    334326266750       FEE                  10/22/2019                    30.00                30.00                        ‐    BANK OF AMERICA                       WIRETRNSFR
638   Bank of America                   5706    334326266752       FEE                  10/22/2019                    30.00                30.00                        ‐    BANK OF AMERICA                       WIRETRNSFR
639   Bank of America                   5706    334563147096       FEE                  10/25/2019                     0.00                    ‐                        ‐    BANK OF AMERICA                       WIRETRNSFR
                                        5706    334563147095       WIR                  10/25/2019                 9,300.00                    ‐                 9,300.00    PROVIDENT TRUST GROUP LL              WIRE IN




640 Bank of America
641 Bank of America                     5706    334808598036       FEE                  10/29/2019                     0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    334808598035       WIR                  10/29/2019                46,582.00                      ‐               46,582.00 DYNAMO FUND I                           WIRE IN


642 Bank of America
                                        5706    334959861621       WIR                  10/31/2019            350,000.00             350,000.00                          ‐ JONES TITLE                             WIRE OUT


643 Bank of America
644 Bank of America                     5706    334959861622       FEE                  10/31/2019                   30.00                 30.00                         ‐ BANK OF AMERICA                         WIRETRNSFR




                                                                                                                                           BANK OF AMERICA
Exhibit 2 ‐ Page 17 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 33 of 87


             A                    B                  C              D                   E                       F                      H                       I                                 J                             K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)         Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                     transaction                Description
                                        5706    335061091156       WIR                      11/1/2019               60,000.00                      ‐               60,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




645 Bank of America
646 Bank of America                     5706    335061091157       FEE                      11/1/2019                 0.00                      ‐                          ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    335231304127       ACH                      11/4/2019           300,000.00             300,000.00                          ‐ TD AMERITRADE IN                        ACH IN
647 Bank of America
                                        5706    335335105574       WIR                      11/5/2019               13,223.44              13,223.44                       ‐ EBES PARTNERS                           WIRE OUT


648 Bank of America
                                        5706    335335105573       XFR                      11/5/2019                6,769.00               6,769.00                       ‐ BANK OF AMERICA                         CRD 8612
649   Bank of America
650   Bank of America                   5706    335335105575       FEE                      11/5/2019                    0.00                      ‐                       ‐   BANK OF AMERICA                       WIRETRNSFR
651   Bank of America                   5706    335491631022       FEE                      11/7/2019                   15.00                  15.00                       ‐   BANK OF AMERICA                       MTHLY MAIN
652   Bank of America                   5706    335491631021       FEE                      11/7/2019                   10.00                  10.00                       ‐   BANK OF AMERICA                       EXTRANSFER
653   Bank of America                   5706    335579748340       FEE                      11/8/2019                    0.00                      ‐                       ‐   BANK OF AMERICA                       WIRETRNSFR
                                        5706    335579748339       WIR                      11/8/2019               30,000.00                      ‐               30,000.00   PROVIDENT TRUST GROUP LL              WIRE IN




654 Bank of America
                                        5706    335871711723       WIR                  11/13/2019                  99,500.00                      ‐               99,500.00 PROVIDENT TRUST GROUP LL                WIRE IN




655 Bank of America
                                        5706    335871711725       WIR                  11/13/2019                   5,000.00                      ‐                5,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




656 Bank of America
                                        5706    335871711718       XFR                  11/13/2019                   3,000.00               3,000.00                       ‐                                         EXTERNAL
657 Bank of America                                                                                                                                                          PENNY FLIPPEN
658 Bank of America                     5706    335871711722       FEE                  11/13/2019                       0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    335871711721       WIR                  11/13/2019                  22,500.00              22,500.00                       ‐ PROVIDENT TRUST                         WIRE OUT


659 Bank of America
                                        5706    335871711719       XFR                  11/13/2019                  12,500.00              12,500.00                       ‐ MIKE MOONEY                             EXTERNAL
660 Bank of America
661 Bank of America                     5706    335871711724       FEE                  11/13/2019                       0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
662 Bank of America                     5706    335871711726       FEE                  11/13/2019                       0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    335871711720       XFR                  11/13/2019                   7,000.00               7,000.00                       ‐                                         EXTERNAL
663 Bank of America                                                                                                                                                          BRITT WRIGHT
                                        5706    336378306254       WIR                  11/20/2019                   5,403.13               5,403.13                       ‐ SOUTHEAST BANK                          WIRE OUT


664 Bank of America
                                        5706    336378306252       WIR                  11/20/2019              282,584.67             282,584.67                          ‐ PROVIDENT TRUST                         WIRE OUT


665 Bank of America
666 Bank of America                     5706    336378306255       FEE                  11/20/2019                       0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
667 Bank of America                     5706    336378306253       FEE                  11/20/2019                      30.00                  30.00                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    336378306256       WIR                  11/20/2019                   5,403.13               5,403.13                       ‐ SOUTHEAST BANK                          WIRE OUT


668 Bank of America
669 Bank of America                     5706    336378306257       FEE                  11/20/2019                    0.00                         ‐                    ‐ BANK OF AMERICA                            WIRETRNSFR
                                        5706    336455500764       WIR                  11/21/2019              100,000.00                         ‐           100,000.00 PROVIDENT TRUST GROUP LL                   WIRE IN




670 Bank of America
671 Bank of America                     5706    336455500765       FEE                  11/21/2019                      0.00                       ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
672 Bank of America                     5706    336543052832       FEE                  11/22/2019                     30.00                   30.00                       ‐ BANK OF AMERICA                         WIRETRNSFR




                                                                                                                                              BANK OF AMERICA
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 34 of 87
Exhibit 2 ‐ Page 19 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 35 of 87


             A                    B                  C              D                   E                     F                      H                       I                                J                            K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date   Transaction Amount      Debit (Outgoing)       Credit (Incoming)       Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                 transaction                Description
                                        5706    337807333643       XFR                  12/10/2019                12,500.00              12,500.00                       ‐ MIKE MOONEY                           EXTERNAL
699 Bank of America
                                        5706    337807333647       WIR                  12/10/2019                32,500.00              32,500.00                       ‐ SKUPOS LLC                            WIRE OUT


700 Bank of America
                                        5706    337807333645       XFR                  12/10/2019                 3,000.00               3,000.00                       ‐                                       EXTERNAL
701 Bank of America                                                                                                                                                        PENNY FLIPPEN
                                        5706    337807333649       ACH                  12/10/2019                30,000.00              30,000.00                       ‐ TD AMERITRADE IN                      ACH IN
702 Bank of America
                                        5706    337807333646       XFR                  12/10/2019                 5,981.94               5,981.94                       ‐ BANK OF AMERICA                       CRD 8612
703 Bank of America
                                        5706    337807333644       XFR                  12/10/2019                 7,000.00               7,000.00                       ‐                                       EXTERNAL
704 Bank of America                                                                                                                                                        BRITT WRIGHT
705 Bank of America                     5706    337807333648       FEE                  12/10/2019                    30.00                  30.00                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    337886851604       WIR                  12/11/2019                34,400.00                      ‐               34,400.00 PROVIDENT TRUST GROUP LL              WIRE IN




706 Bank of America
707 Bank of America                     5706    337886851605       FEE                  12/11/2019                  0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
708 Bank of America                     5706    338061874688       FEE                  12/13/2019                  0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
                                        5706    338061874687       WIR                  12/13/2019            100,000.00                         ‐           100,000.00 PROVIDENT TRUST GROUP LL                 WIRE IN




709 Bank of America
710 Bank of America                     5706    338335956324       FEE                  12/17/2019                     0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    338335956323       WIR                  12/17/2019                50,000.00                      ‐               50,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




711 Bank of America
712 Bank of America                     5706    338502184020       FEE                  12/19/2019                  0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
713 Bank of America                     5706    338502184018       FEE                  12/19/2019                  0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
                                        5706    338502184017       WIR                  12/19/2019            300,000.00                         ‐           300,000.00 HORIZON PRIVATE EQUITY II                WIRE IN




714 Bank of America
                                        5706    338502184019       WIR                  12/19/2019                10,000.00                      ‐               10,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




715 Bank of America
716 Bank of America                     5706    338598991801       FEE                  12/20/2019                 30.00                  30.00                          ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    338598991800       WIR                  12/20/2019            177,552.72             177,552.72                          ‐ PROVIDENT TRUST                       WIRE OUT


717 Bank of America
718 Bank of America                     5706    338598991799       FEE                  12/20/2019                  0.00                      ‐                          ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    338598991802       WIR                  12/20/2019            276,781.88             276,781.88                          ‐ PROVIDENT TRUST                       WIRE OUT


719 Bank of America
                                        5706    338598991798       WIR                  12/20/2019                44,700.00                      ‐               44,700.00 PROVIDENT TRUST GROUP LL              WIRE IN




720 Bank of America
721 Bank of America                     5706    338598991803       FEE                  12/20/2019                    30.00                  30.00                       ‐ BANK OF AMERICA                       WIRETRNSFR
722 Bank of America                     5706    338768642115       FEE                  12/23/2019                    30.00                  30.00                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    338768642112       WIR                  12/23/2019                21,138.81              21,138.81                       ‐ PROVIDENT TRUST                       WIRE OUT


723 Bank of America




                                                                                                                                            BANK OF AMERICA
Exhibit 2 ‐ Page 20 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 36 of 87


             A                    B                  C              D                   E                       F                      H                       I                                 J                             K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)         Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                     transaction                Description
                                        5706    338768642110       WIR                  12/23/2019                  84,295.00              84,295.00                       ‐ PROVIDENT TRUST                         WIRE OUT


724 Bank of America
                                        5706    338768642114       WIR                  12/23/2019                   5,583.23               5,583.23                       ‐ SOUTHEAST BANK                          WIRE OUT


725 Bank of America
726 Bank of America                     5706    338768642113       FEE                  12/23/2019                      30.00                  30.00                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    338768642116       WIR                  12/23/2019                   5,583.23               5,583.23                       ‐ SOUTHEAST BANK                          WIRE OUT




727   Bank of America
728   Bank of America                   5706    338768642111       FEE                  12/23/2019                      30.00                  30.00                       ‐   BANK OF AMERICA                       WIRETRNSFR
729   Bank of America                   5706    338768642117       FEE                  12/23/2019                      30.00                  30.00                       ‐   BANK OF AMERICA                       WIRETRNSFR
730   Bank of America                   5706    338973005270       FEE                  12/26/2019                       0.00                      ‐                       ‐   BANK OF AMERICA                       WIRETRNSFR
731   Bank of America                   5706    338973005272       FEE                  12/26/2019                       0.00                      ‐                       ‐   BANK OF AMERICA                       WIRETRNSFR
                                        5706    338973005269       WIR                  12/26/2019                  71,800.00                      ‐               71,800.00   PROVIDENT TRUST GROUP LL              WIRE IN




732 Bank of America
                                        5706    338973005271       WIR                  12/26/2019              200,000.00                         ‐           200,000.00 PROVIDENT TRUST GROUP LL                   WIRE IN




733 Bank of America
                                        5706    339057433463       WIR                  12/27/2019                  25,000.00                      ‐               25,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




734 Bank of America
735 Bank of America                     5706    339057433464       FEE                  12/27/2019                       0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
736 Bank of America                     5706    339671042574       FEE                    1/6/2020                       0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    339671042573       WIR                    1/6/2020                   6,500.00               6,500.00                       ‐ PROVIDENT TRUST                         WIRE OUT


737 Bank of America
                                        5706    339671042572       CHK                       1/6/2020                 325.06                       ‐                 325.06 COLLEGIATE SPORTS OF AMERICA INC         ONUS TOUS
738 Bank of America
                                        5706    339671042571       XFR                       1/6/2020                3,405.00               3,405.00                       ‐ BANK OF AMERICA                         CRD 8612
739 Bank of America
740 Bank of America                     5706    339841829509       FEE                       1/8/2020                10.00                  10.00                          ‐ BANK OF AMERICA                         EXTRANSFER
741 Bank of America                     5706    339841829510       FEE                       1/8/2020                15.00                  15.00                          ‐ BANK OF AMERICA                         MTHLY MAIN
                                        5706    340000751966       ACH                      1/10/2020           300,000.00             300,000.00                          ‐ TD AMERITRADE IN                        ACH IN
742 Bank of America
743 Bank of America                     5706    340147494024       FEE                      1/13/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    340147494023       WIR                      1/13/2020                5,000.00                      ‐                5,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




744 Bank of America
745 Bank of America                     5706    340239329911       FEE                      1/14/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                         WIRETRNSFR
                                        5706    340239329912       WIR                      1/14/2020               20,500.00                      ‐               20,500.00 PROVIDENT TRUST GROUP LL                WIRE IN




746 Bank of America
                                        5706    340239329908       XFR                      1/14/2020                7,000.00               7,000.00                       ‐                                         EXTERNAL
747 Bank of America                                                                                                                                                            BRITT WRIGHT
                                        5706    340239329909       XFR                      1/14/2020                3,000.00               3,000.00                       ‐                                         EXTERNAL
748 Bank of America                                                                                                                                                          PENNY FLIPPEN
                                        5706    340239329910       WIR                      1/14/2020                5,000.00                      ‐                5,000.00 PROVIDENT TRUST GROUP LL                WIRE IN




749 Bank of America




                                                                                                                                              BANK OF AMERICA
Exhibit 2 ‐ Page 21 of 54
                                                                Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 37 of 87


             A                    B                  C              D                   E                       F                      H                       I                               J                             K            L
                            Account Number     Transaction ID   Transaction   Transaction Post Date     Transaction Amount      Debit (Outgoing)       Credit (Incoming)       Merchant/Business Associated with     Transaction   Long Description
 1 Stmt Institution                                                Type                                                                                                                   transaction                Description
750 Bank of America                     5706    340239329913       FEE                      1/14/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
751 Bank of America                     5706    340319473248       FEE                      1/15/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    340319473249       WIR                      1/15/2020               12,500.00              12,500.00                       ‐ MIKE MOONEY                           BOOK OUT

752 Bank of America
753 Bank of America                     5706    340319473250       FEE                      1/15/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    340319473251       WIR                      1/15/2020               13,223.43              13,223.43                       ‐ EBES PARTNERS                         WIRE OUT


754 Bank of America
755 Bank of America                     5706    340319473252       FEE                      1/15/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    340319473247       WIR                      1/15/2020               30,000.00                      ‐               30,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




756 Bank of America
757 Bank of America                     5706    340396521760       FEE                      1/16/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    340396521759       WIR                      1/16/2020               50,000.00                      ‐               50,000.00 PROVIDENT TRUST GROUP LL              WIRE IN




758 Bank of America
759 Bank of America                     5706    340486337727       FEE                      1/17/2020                    0.00                      ‐                      ‐ BANK OF AMERICA                        WIRETRNSFR
                                        5706    340486337726       WIR                      1/17/2020                1,972.60                      ‐               1,972.60 PROVIDENT TRUST GROUP LL               WIRE IN




760 Bank of America
761 Bank of America                     5706    340668345294       FEE                      1/21/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    340668345293       WIR                      1/21/2020               14,416.00                      ‐               14,416.00 PROVIDENT TRUST GROUP LL              WIRE IN




762 Bank of America
                                        5706    340772489029       WIR                      1/22/2020                7,400.00                      ‐               7,400.00 PROVIDENT TRUST GROUP LL               WIRE IN




763 Bank of America
764 Bank of America                     5706    340772489030       FEE                      1/22/2020                 0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
765 Bank of America                     5706    340845765408       FEE                      1/23/2020                 0.00                         ‐                    ‐ BANK OF AMERICA                          WIRETRNSFR
                                        5706    340845765407       WIR                      1/23/2020           100,000.00                         ‐           100,000.00 PROVIDENT TRUST GROUP LL                 WIRE IN




766 Bank of America
                                        5706    340931688398       WIR                      1/24/2020           187,285.01             187,285.01                          ‐ PROVIDENT TRUST                       WIRE OUT


767 Bank of America
768 Bank of America                     5706    340931688399       FEE                      1/24/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    340931688396       WIR                      1/24/2020               15,300.00                      ‐               15,300.00 PROVIDENT TRUST GROUP LL              WIRE IN




769 Bank of America
770 Bank of America                     5706    340931688397       FEE                      1/24/2020                    0.00                      ‐                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    341079438104       WIR                      1/27/2020               28,479.23              28,479.23                       ‐ HORIZON PRIVATE EQUITY III            WIRE OUT




771 Bank of America
                                        5706    341079438103       XFR                      1/27/2020                6,070.00               6,070.00                       ‐ BANK OF AMERICA                       CRD 8612
772 Bank of America
773 Bank of America                     5706    341079438105       FEE                      1/27/2020                  30.00                   30.00                       ‐ BANK OF AMERICA                       WIRETRNSFR
                                        5706    341682281178       MSC                       2/4/2020                  30.00                   30.00                       ‐                                       ACCOUNT CL
774 Bank of America




                                                                                                                                              BANK OF AMERICA
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 38 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 39 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 40 of 87
Exhibit 2 ‐ Page 25 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 41 of 87


             A              C         D              E        G                         H                      I                  J                  K                N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits            Credits           Reference #   Remarks       Merchant / Business




143 IberiaBank              043      3/1/2020      2/6/2020 W1    Wire Out                                  100,000.00                                                    PROVIDENT TRUST GROUP LLC




144 IberiaBank              043      3/1/2020      2/7/2020 W2    Wire In                                                      34,500.00                                  PROVIDENT TRUST GROUP LLC


145 IberiaBank              043      3/1/2020      2/7/2020 W1    Wire Out                                   31,250.00                                                    DYNAMO FUND I LP
146 IberiaBank              043      3/1/2020      2/7/2020 C1    Check Paid                                  1,520.00                        1766                        CHECK




147 IberiaBank              043      3/1/2020     2/10/2020 W2    Wire In                                                      10,100.00                                  PROVIDENT TRUST GROUP LLC




148 IberiaBank              043      3/1/2020     2/10/2020 W2    Wire In                                                      11,100.00                                  PROVIDENT TRUST GROUP LLC




149 IberiaBank              043      3/1/2020     2/10/2020 W2    Wire In                                                     299,750.00                                  PROVIDENT TRUST GROUP LLC


150 IberiaBank              043      3/1/2020     2/10/2020 W1    Wire Out                                   13,223.44                                                    EBES PARTNERS LLC


151 IberiaBank              043      3/1/2020     2/10/2020 W1    Wire Out                                   32,500.00                                                    BIRCHWOOD II LLC

152 IberiaBank              043      3/1/2020     2/10/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                    VININGS MA IN OFF


153 IberiaBank              043      3/1/2020     2/11/2020 W2    Wire In                                                     100,000.00                                  PROVIDENT TRUST GROUP LLC


154 IberiaBank              043      3/1/2020     2/11/2020 W1    Wire Out                                  100,000.00                                                    WILLIAM ROMPF


155 IberiaBank              043      3/1/2020     2/11/2020 W1    Wire Out                                  256,996.66                                                    PROVIDENT TRUST GROUP LLC
156 IberiaBank              043      3/1/2020     2/12/2020 U2    Deposit                                                             30.00                               DEPOSIT




157 IberiaBank              043      3/1/2020     2/12/2020 W2    Wire In                                                       5,800.00                                  PROVIDENT TRUST GROUP LLC




158 IberiaBank              043      3/1/2020     2/12/2020 W2    Wire In                                                       7,300.00                                  PROVIDENT TRUST GROUP LLC


159 IberiaBank              043      3/1/2020     2/13/2020 W1    Wire Out                                         500.00                                                 BWHC LLC


160 IberiaBank              043      3/1/2020     2/14/2020 W1    Wire Out                                    3,000.00                                                    PENNY FLIPPEN


161 IberiaBank              043      3/1/2020     2/14/2020 W1    Wire Out                                    7,000.00                                                    BRITT WRIGHT


162 IberiaBank              043      3/1/2020     2/14/2020 W1    Wire Out                                   12,500.00                                                    MIKE MOONEY
163 IberiaBank              043      3/1/2020     2/18/2020 L2    Loan Advance Credit                                         100,000.00                                  LOAN ADVANCE CREDIT




                                                                                                                                      IBERIABANK
Exhibit 2 ‐ Page 26 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 42 of 87


             A              C         D              E        G                         H                      I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business




164 IberiaBank              043      3/1/2020     2/19/2020 W2    Wire In                                                      6,000.00                               PROVIDENT TRUST GROUP LLC




165 IberiaBank              043      3/1/2020     2/19/2020 W2    Wire In                                                      6,700.00                               PROVIDENT TRUST GROUP LLC




166 IberiaBank              043      3/1/2020     2/19/2020 W2    Wire In                                                      8,800.00                               PROVIDENT TRUST GROUP LLC




167 IberiaBank              043      3/1/2020     2/19/2020 W2    Wire In                                                     43,100.00                               PROVIDENT TRUST GROUP LLC


168 IberiaBank              043      3/1/2020     2/19/2020 W1    Wire Out                                  152,300.00                                                PROVIDENT TRUST GROUP LLC




169 IberiaBank              043      3/1/2020     2/20/2020 W2    Wire In                                                      8,700.00                               PROVIDENT TRUST GROUP LLC




170 IberiaBank              043      3/1/2020     2/20/2020 W2    Wire In                                                     19,800.00                               PROVIDENT TRUST GROUP LLC




171 IberiaBank              043      3/1/2020     2/20/2020 W2    Wire In                                                     21,200.00                               PROVIDENT TRUST GROUP LLC




172 IberiaBank              043      3/1/2020     2/20/2020 W2    Wire In                                                    210,000.00                               PROVIDENT TRUST GROUP LLC
173 IberiaBank              043      3/1/2020     2/20/2020 F5    Analysis/Research Fee                            80.24                                              ACCOUNT ANALYSIS CHARGE




174 IberiaBank              043      3/1/2020     2/21/2020 W2    Wire In                                                     25,000.00                               PROVIDENT TRUST GROUP LLC


175 IberiaBank              043      3/1/2020     2/25/2020 W1    Wire Out                                  177,130.44                                                PROVIDENT TRUST GROUP LLC




176 IberiaBank              043      3/1/2020     2/28/2020 W2    Wire In                                                    183,500.00                               PROVIDENT TRUST GROUP LLC


177   IberiaBank            043      3/1/2020     2/28/2020 W1    Wire Out                                  281,004.22                                                PROVIDENT TRUST GROUP LLC
178   IberiaBank            043      3/1/2020     2/28/2020 L11   Loan Transfer Debit                         6,216.13                                                TRANSFER TO LOAN ACCTNO 5300616990
179   IberiaBank            043     3/31/2020      3/2/2020 C1    Check Paid                                 11,260.00                    1767                        CHECK
180   IberiaBank            043     3/31/2020      3/3/2020 U2    Deposit                                                      1,500.00                               DEPOSIT
181   IberiaBank            043     3/31/2020      3/3/2020 U2    Deposit                                                      6,000.00                               DEPOSIT




182 IberiaBank              043     3/31/2020      3/3/2020 W2    Wire In                                                    100,000.00                               PROVIDENT TRUST GROUP LLC

183 IberiaBank              043     3/31/2020      3/3/2020 E3    Electronic Funds Transfer (EFT) Debit          85.00                                                RENTAL PUBLIC STORAGE
184 IberiaBank              043     3/31/2020      3/3/2020 C1    Check Paid                                  1,750.00                    1768                        CHECK
185 IberiaBank              043     3/31/2020      3/4/2020 C1    Check Paid                                    941.93                    1769                        CHECK




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 27 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 43 of 87


             A               C        D              E        G                        H                       I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits         Credits        Reference #   Remarks       Merchant / Business




186 IberiaBank              6043    3/31/2020      3/5/2020 W2    Wire In                                                   22,600.00                               PROVIDENT TRUST GROUP LLC




187 IberiaBank              6043    3/31/2020      3/5/2020 W2    Wire In                                                   28,900.00                               PROVIDENT TRUST GROUP LLC




188 IberiaBank              6043    3/31/2020      3/5/2020 W2    Wire In                                                   68,400.00                               PROVIDENT TRUST GROUP LLC


189 IberiaBank              6043    3/31/2020      3/6/2020 W1    Wire Out                                   10,446.04                                              BATTLEFIELD PARKWAY PARTNERS


190 IberiaBank              6043    3/31/2020      3/6/2020 W1    Wire Out                                   12,370.31                                              EBES PARTNERS LLC


191 IberiaBank              6043    3/31/2020      3/6/2020 W1    Wire Out                                  100,000.00                                              PROVIDENT TRUST GROUP LLC

192 IberiaBank              6043    3/31/2020      3/9/2020 P9    Internet Payment                            7,195.00                                              CREDITCARD IBERIABANK CCD JOHN WOODS




193 IberiaBank              6043    3/31/2020     3/10/2020 W2    Wire In                                                    5,500.00                               PROVIDENT TRUST GROUP LLC




194 IberiaBank              6043    3/31/2020     3/10/2020 W2    Wire In                                                   50,000.00                               PROVIDENT TRUST GROUP LLC




195 IberiaBank              6043    3/31/2020     3/10/2020 W2    Wire In                                                   75,000.00                               PROVIDENT TRUST GROUP LLC


196 IberiaBank              6043    3/31/2020     3/10/2020 W1    Wire Out                                    1,135.96                                              PROVIDENT TRUST GROUP LLC


197 IberiaBank              6043    3/31/2020     3/10/2020 W1    Wire Out                                    6,500.00                                              PROVIDENT TRUST GROUP LLC

198 IberiaBank              6043    3/31/2020     3/10/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                              VININGS MA IN OFF
199 IberiaBank              6043    3/31/2020     3/11/2020 L1    Loan Payment                                5,000.00                                              LOAN PAYMENT
200 IberiaBank              6043    3/31/2020     3/11/2020 H1    ACH Out                                   150,000.00                                              AMERITRADE


201 IberiaBank              6043    3/31/2020     3/13/2020 W1    Wire Out                                    3,000.00                                              PENNY FLIPPEN


202 IberiaBank              6043    3/31/2020     3/16/2020 W1    Wire Out                                    7,000.00                                              BRITT WRIGHT


203 IberiaBank              6043    3/31/2020     3/16/2020 W1    Wire Out                                   12,500.00                                              MIKE MOONEY
204 IberiaBank              6043    3/31/2020     3/18/2020 H1    ACH Out                                   100,000.00                                              AMERITRADE




205 IberiaBank              6043    3/31/2020     3/20/2020 W2    Wire In                                                    6,000.00                               PROVIDENT TRUST GROUP LLC




206 IberiaBank              6043    3/31/2020     3/20/2020 W2    Wire In                                                   22,700.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                   IBERIABANK
Exhibit 2 ‐ Page 28 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 44 of 87


             A              C         D              E        G                         H                      I                  J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits            Credits        Reference #   Remarks       Merchant / Business




207 IberiaBank              043     3/31/2020     3/20/2020 W2    Wire In                                                      43,600.00                               PROVIDENT TRUST GROUP LLC
208 IberiaBank              043     3/31/2020     3/20/2020 F5    Analysis/Research Fee                            713.84                                              ACCOUNT ANALYSIS CHARGE

209 IberiaBank              043     3/31/2020     3/23/2020 P9    Internet Payment                           10,000.00                                                 CREDITCARD IBERIABANK CCD JOHN WOODS


210 IberiaBank              043     3/31/2020     3/24/2020 W1    Wire Out                                    6,500.00                                                 PROVIDENT TRUST GROUP LLC


211 IberiaBank              043     3/31/2020     3/24/2020 W1    Wire Out                                   23,512.12                                                 PROVIDENT TRUST GROUP LLC




212 IberiaBank              043     3/31/2020     3/25/2020 W2    Wire In                                                      23,600.00                               PROVIDENT TRUST GROUP LLC




213 IberiaBank              043     3/31/2020     3/25/2020 W2    Wire In                                                      73,000.00                               PROVIDENT TRUST GROUP LLC


214 IberiaBank              043     3/31/2020     3/25/2020 W1    Wire Out                                   80,316.66                                                 PROVIDENT TRUST GROUP LLC




215 IberiaBank              043     3/31/2020     3/26/2020 W2    Wire In                                                     200,000.00                               PROVIDENT TRUST GROUP LLC


216   IberiaBank            043     3/31/2020     3/26/2020 W1    Wire Out                                  239,646.91                                                 PROVIDENT TRUST GROUP LLC
217   IberiaBank            043     3/31/2020     3/27/2020 L11   Loan Transfer Debit                         6,216.13                                                 TRANSFER TO LOAN ACCTNO        6990
218   IberiaBank            043     3/31/2020     3/27/2020 C1    Check Paid                                  1,460.00                     1773                        CHECK
219   IberiaBank            043     3/31/2020     3/30/2020 U2    Deposit                                                         300.00                               DEPOSIT




220 IberiaBank              043     3/31/2020     3/31/2020 W2    Wire In                                                       9,500.00                               PROVIDENT TRUST GROUP LLC




221 IberiaBank              043     3/31/2020     3/31/2020 W2    Wire In                                                      12,000.00                               PROVIDENT TRUST GROUP LLC


222 IberiaBank              043     4/30/2020      4/1/2020 W1    Wire Out                                    9,005.22                                                 BATTLEFIELD PARKWAY PARTNERS




223 IberiaBank              043     4/30/2020      4/2/2020 W2    Wire In                                                     100,000.00                               PROVIDENT TRUST GROUP LLC




224 IberiaBank              043     4/30/2020      4/2/2020 W2    Wire In                                                     400,000.00                               PROVIDENT TRUST GROUP LLC


225 IberiaBank              043     4/30/2020      4/2/2020 W1    Wire Out                                   86,670.54                                                 PROVIDENT TRUST GROUP LLC

226 IberiaBank              043     4/30/2020      4/3/2020 E3    Electronic Funds Transfer (EFT) Debit            85.00                                               RENTAL PUBLIC STORAGE




227 IberiaBank              043     4/30/2020      4/6/2020 W2    Wire In                                                     599,500.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                      IBERIABANK
Exhibit 2 ‐ Page 29 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 45 of 87


             A               C        D              E        G                        H                       I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits         Credits        Reference #   Remarks       Merchant / Business

228 IberiaBank              6043    4/30/2020      4/6/2020 P9    Internet Payment                           10,000.00                                              CREDITCARD IBERIABANK CCD JOHN WOODS




229 IberiaBank              6043    4/30/2020      4/7/2020 W2    Wire In                                                   10,100.00                               PROVIDENT TRUST GROUP LLC




230 IberiaBank              6043    4/30/2020      4/7/2020 W2    Wire In                                                   40,000.00                               PROVIDENT TRUST GROUP LLC




231 IberiaBank              6043    4/30/2020      4/7/2020 W2    Wire In                                                  100,000.00                               PROVIDENT TRUST GROUP LLC


232 IberiaBank              6043    4/30/2020      4/7/2020 W1    Wire Out                                   13,223.44                                              EBES PARTNERS LLC


233 IberiaBank              6043    4/30/2020      4/7/2020 W1    Wire Out                                   30,000.00                                              BRITT WRIGHT


234 IberiaBank              6043    4/30/2020      4/7/2020 W1    Wire Out                                   32,500.00                                              BIRCHWOOD II LLC


235 IberiaBank              6043    4/30/2020      4/7/2020 W1    Wire Out                                   41,259.00                                              MIKE MOONEY


236 IberiaBank              6043    4/30/2020      4/8/2020 W1    Wire Out                                  146,100.00                                              PROVIDENT TRUST GROUP LLC

237 IberiaBank              6043    4/30/2020      4/9/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                              VININGS MA IN OFF
238 IberiaBank              6043    4/30/2020     4/13/2020 U2    Deposit                                                    7,500.00                               DEPOSIT




239 IberiaBank              6043    4/30/2020     4/13/2020 W2    Wire In                                                   26,700.00                               PROVIDENT TRUST GROUP LLC




240 IberiaBank              6043    4/30/2020     4/14/2020 W2    Wire In                                                   40,000.00                               PROVIDENT TRUST GROUP LLC


241 IberiaBank              6043    4/30/2020     4/14/2020 W1    Wire Out                                    3,000.00                                              PENNY FLIPPEN


242 IberiaBank              6043    4/30/2020     4/14/2020 W1    Wire Out                                    7,000.00                                              BRITT WRIGHT


243 IberiaBank              6043    4/30/2020     4/14/2020 W1    Wire Out                                   12,500.00                                              MIKE MOONEY




244 IberiaBank              6043    4/30/2020     4/16/2020 W2    Wire In                                                   65,800.00                               PROVIDENT TRUST GROUP LLC




245 IberiaBank              6043    4/30/2020     4/16/2020 W2    Wire In                                                  170,000.00                               PROVIDENT TRUST GROUP LLC


246 IberiaBank              6043    4/30/2020     4/16/2020 W1    Wire Out                                  107,000.00                                              PROVIDENT TRUST GROUP LLC
247 IberiaBank              6043    4/30/2020     4/16/2020 L1    Loan Payment                              296,000.00                                              LOAN PAYMENT




                                                                                                                                   IBERIABANK
Exhibit 2 ‐ Page 30 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 46 of 87


             A               C        D              E        G                         H                      I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business




248 IberiaBank              6043    4/30/2020     4/17/2020 W2    Wire In                                                     40,000.00                               PROVIDENT TRUST GROUP LLC
249 IberiaBank              6043    4/30/2020     4/20/2020 U2    Deposit                                                     38,467.80                               DEPOSIT


250 IberiaBank              6043    4/30/2020     4/20/2020 W1    Wire Out                                  466,926.68                                                PROVIDENT TRUST GROUP LLC
251 IberiaBank              6043    4/30/2020     4/20/2020 F5    Analysis/Research Fee                         625.00                                                ACCOUNT ANALYSIS CHARGE




252 IberiaBank              6043    4/30/2020     4/27/2020 W2    Wire In                                                    200,000.00                               PROVIDENT TRUST GROUP LLC
253 IberiaBank              6043    4/30/2020     4/28/2020 L11   Loan Transfer Debit                         6,216.13                                                TRANSFER TO LOAN ACCTNO 5300616990




254 IberiaBank              6043    4/30/2020     4/29/2020 W2    Wire In                                                     56,304.00                               PROVIDENT TRUST GROUP LLC


255 IberiaBank              6043    4/30/2020     4/29/2020 W1    Wire Out                                  500,000.00                                                PROVIDENT TRUST GROUP LLC

256 IberiaBank              6043    4/30/2020     4/30/2020 P9    Internet Payment                           10,000.00                                                CREDITCARD IBERIABANK CCD JOHN WOODS
257 IberiaBank              6043    5/31/2020      5/4/2020 U2    Deposit                                                      7,500.00                               DEPOSIT




258 IberiaBank              6043    5/31/2020      5/4/2020 W2    Wire In                                                     20,000.00                               PROVIDENT TRUST GROUP LLC




259 IberiaBank              6043    5/31/2020      5/5/2020 W2    Wire In                                                     98,300.00                               PROVIDENT TRUST GROUP LLC




260 IberiaBank              6043    5/31/2020      5/5/2020 W2    Wire In                                                    100,000.00                               PROVIDENT TRUST GROUP LLC




261 IberiaBank              6043    5/31/2020      5/5/2020 W2    Wire In                                                    400,000.00                               PROVIDENT TRUST GROUP LLC


262 IberiaBank              6043    5/31/2020      5/5/2020 W1    Wire Out                                  200,000.00                                                PROVIDENT TRUST GROUP LLC

263 IberiaBank              6043    5/31/2020      5/5/2020 E3    Electronic Funds Transfer (EFT) Debit            85.00                                              RENTAL PUBLIC STORAGE


264 IberiaBank              6043    5/31/2020      5/7/2020 W1    Wire Out                                    7,393.76                                                EBES PARTNERS LLC
265 IberiaBank              6043    5/31/2020     5/11/2020 U2    Deposit                                                      2,620.91                               DEPOSIT

266 IberiaBank              6043    5/31/2020     5/11/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF

267 IberiaBank              6043    5/31/2020     5/12/2020 I11   Insurance Payment Debit                     1,344.36                                                SECURA INSURANCE


268 IberiaBank              6043    5/31/2020     5/14/2020 W1    Wire Out                                    3,000.00                                                PENNY FLIPPEN


269 IberiaBank              6043    5/31/2020     5/14/2020 W1    Wire Out                                    7,000.00                                                BRITT WRIGHT


270 IberiaBank              6043    5/31/2020     5/14/2020 W1    Wire Out                                   12,500.00                                                MIKE MOONEY




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 31 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 47 of 87


             A              C         D              E        G                      H         I                  J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description              Debits            Credits        Reference #   Remarks       Merchant / Business




271 IberiaBank              043     5/31/2020     5/15/2020 W2    Wire In                                      10,100.00                               PROVIDENT TRUST GROUP LLC
272 IberiaBank              043     5/31/2020     5/15/2020 C1    Check Paid                  1,797.25                     1779                        CHECK




273 IberiaBank              043     5/31/2020     5/18/2020 W2    Wire In                                       5,900.00                               PROVIDENT TRUST GROUP LLC




274 IberiaBank              043     5/31/2020     5/18/2020 W2    Wire In                                       6,600.00                               PROVIDENT TRUST GROUP LLC




275 IberiaBank              043     5/31/2020     5/19/2020 W2    Wire In                                       9,200.00                               PROVIDENT TRUST GROUP LLC
276 IberiaBank              043     5/31/2020     5/19/2020 C1    Check Paid                       186.00                  1781                        CHECK




277 IberiaBank              043     5/31/2020     5/20/2020 W2    Wire In                                       7,300.00                               PROVIDENT TRUST GROUP LLC




278 IberiaBank              043     5/31/2020     5/20/2020 W2    Wire In                                       7,800.00                               PROVIDENT TRUST GROUP LLC




279 IberiaBank              043     5/31/2020     5/20/2020 W2    Wire In                                       8,100.00                               PROVIDENT TRUST GROUP LLC




280 IberiaBank              043     5/31/2020     5/20/2020 W2    Wire In                                      10,000.00                               PROVIDENT TRUST GROUP LLC




281 IberiaBank              043     5/31/2020     5/20/2020 W2    Wire In                                      13,000.00                               PROVIDENT TRUST GROUP LLC




282 IberiaBank              043     5/31/2020     5/20/2020 W2    Wire In                                      21,600.00                               PROVIDENT TRUST GROUP LLC


283 IberiaBank              043     5/31/2020     5/20/2020 W1    Wire Out                  444,866.24                                                 PROVIDENT TRUST GROUP LLC
284 IberiaBank              043     5/31/2020     5/20/2020 F5    Analysis/Research Fee         620.00                                                 ACCOUNT ANALYSIS CHARGE




285 IberiaBank              043     5/31/2020     5/21/2020 W2    Wire In                                       5,100.00                               PROVIDENT TRUST GROUP LLC




286 IberiaBank              043     5/31/2020     5/21/2020 W2    Wire In                                       7,400.00                               PROVIDENT TRUST GROUP LLC




287 IberiaBank              043     5/31/2020     5/21/2020 W2    Wire In                                       7,600.00                               PROVIDENT TRUST GROUP LLC




288 IberiaBank              043     5/31/2020     5/21/2020 W2    Wire In                                      10,900.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                      IBERIABANK
Exhibit 2 ‐ Page 32 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 48 of 87


             A               C        D              E        G                         H        I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                Debits         Credits        Reference #   Remarks       Merchant / Business


289 IberiaBank              6043    5/31/2020     5/21/2020 W1    Wire Out                     75,000.00                                              BW HUNTING CLUB LLC




290 IberiaBank              6043    5/31/2020     5/22/2020 W2    Wire In                                      7,700.00                               PROVIDENT TRUST GROUP LLC




291 IberiaBank              6043    5/31/2020     5/22/2020 W2    Wire In                                      8,400.00                               PROVIDENT TRUST GROUP LLC




292 IberiaBank              6043    5/31/2020     5/26/2020 W2    Wire In                                     18,500.00                               PROVIDENT TRUST GROUP LLC




293 IberiaBank              6043    5/31/2020     5/26/2020 W2    Wire In                                     23,800.00                               PROVIDENT TRUST GROUP LLC




294 IberiaBank              6043    5/31/2020     5/26/2020 W2    Wire In                                     25,000.00                               PROVIDENT TRUST GROUP LLC




295 IberiaBank              6043    5/31/2020     5/26/2020 W2    Wire In                                     49,500.00                               PROVIDENT TRUST GROUP LLC
296 IberiaBank              6043    5/31/2020     5/27/2020 L1    Loan Payment                  5,000.00                                              LOAN PAYMENT
297 IberiaBank              6043    5/31/2020     5/28/2020 L11   Loan Transfer Debit           6,216.13                                              TRANSFER TO LOAN ACCTNO      6990




298 IberiaBank              6043    5/31/2020     5/29/2020 W2    Wire In                                     14,900.00                               PROVIDENT TRUST GROUP LLC
299 IberiaBank              6043    6/30/2020      6/1/2020 U2    Deposit                                      7,500.00                               DEPOSIT


300 IberiaBank              6043    6/30/2020      6/1/2020 W1    Wire Out                      6,500.00                                              PROVIDENT TRUST GROUP LLC


301 IberiaBank              6043    6/30/2020      6/1/2020 W1    Wire Out                      7,000.00                                              PROVIDENT TRUST GROUP LLC




302 IberiaBank              6043    6/30/2020      6/2/2020 W2    Wire In                                      5,000.00                               PROVIDENT TRUST GROUP LLC




303 IberiaBank              6043    6/30/2020      6/2/2020 W2    Wire In                                      9,000.00                               PROVIDENT TRUST GROUP LLC




304 IberiaBank              6043    6/30/2020      6/2/2020 W2    Wire In                                     10,800.00                               PROVIDENT TRUST GROUP LLC




305 IberiaBank              6043    6/30/2020      6/2/2020 W2    Wire In                                     18,000.00                               PROVIDENT TRUST GROUP LLC




306 IberiaBank              6043    6/30/2020      6/2/2020 W2    Wire In                                     50,000.00                               PROVIDENT TRUST GROUP LLC


307 IberiaBank              6043    6/30/2020      6/2/2020 W1    Wire Out                    165,000.00                                              ESTATE OF AMANDA M BANEGAS




                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 33 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 49 of 87


             A               C        D              E        G                        H                       I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business


308 IberiaBank              6043    6/30/2020      6/2/2020 W1    Wire Out                                  200,000.00                                                PROVIDENT TRUST GROUP LLC




309 IberiaBank              6043    6/30/2020      6/3/2020 W2    Wire In                                                     23,500.00                               PROVIDENT TRUST GROUP LLC




310 IberiaBank              6043    6/30/2020      6/3/2020 W2    Wire In                                                     75,000.00                               PROVIDENT TRUST GROUP LLC


311 IberiaBank              6043    6/30/2020      6/3/2020 W1    Wire Out                                    7,640.20                                                BATTLEFIELD PARKWAY PARTNERS

312 IberiaBank              6043    6/30/2020      6/3/2020 E3    Electronic Funds Transfer (EFT) Debit            85.00                                              RENTAL PUBLIC STORAGE

313 IberiaBank              6043    6/30/2020      6/9/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF


314 IberiaBank              6043    6/30/2020     6/10/2020 W1    Wire Out                                   32,500.00                                                BIRCHWOOD II LLC




315 IberiaBank              6043    6/30/2020     6/11/2020 W2    Wire In                                                     75,000.00                               PROVIDENT TRUST GROUP LLC


316 IberiaBank              6043    6/30/2020     6/11/2020 W1    Wire Out                                   17,915.63                                                EBES PARTNERS LLC


317 IberiaBank              6043    6/30/2020     6/11/2020 W1    Wire Out                                   62,600.00                                                PROVIDENT TRUST GROUP LLC

318 IberiaBank              6043    6/30/2020     6/11/2020 P9    Internet Payment                           11,392.00                                                CREDITCARD IBERIABANK CCD JOHN WOODS
319 IberiaBank              6043    6/30/2020     6/12/2020 U2    Deposit                                                        650.12                               DEPOSIT




320 IberiaBank              6043    6/30/2020     6/12/2020 W2    Wire In                                                    330,000.00                               PROVIDENT TRUST GROUP LLC
321 IberiaBank              6043    6/30/2020     6/15/2020 U2    Deposit                                                        935.73                               DEPOSIT




322 IberiaBank              6043    6/30/2020     6/15/2020 W2    Wire In                                                      5,100.00                               PROVIDENT TRUST GROUP LLC




323 IberiaBank              6043    6/30/2020     6/15/2020 W2    Wire In                                                      7,600.00                               PROVIDENT TRUST GROUP LLC

324 IberiaBank              6043    6/30/2020     6/15/2020 W1    Wire Out                                    3,000.00                                                PENNY FLIPPEN

325 IberiaBank              6043    6/30/2020     6/15/2020 W1    Wire Out                                    7,000.00                                                BRITT WRIGHT


326 IberiaBank              6043    6/30/2020     6/15/2020 W1    Wire Out                                   12,500.00                                                MIKE MOONEY




327 IberiaBank              6043    6/30/2020     6/16/2020 W2    Wire In                                                     50,000.00                               PROVIDENT TRUST GROUP LLC




328 IberiaBank              6043    6/30/2020     6/16/2020 W2    Wire In                                                    173,200.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 34 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 50 of 87


             A              C         D              E        G                      H         I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description              Debits         Credits        Reference #   Remarks       Merchant / Business




329 IberiaBank              043     6/30/2020     6/16/2020 W2    Wire In                                  200,000.00                               PROVIDENT TRUST GROUP LLC




330 IberiaBank              043     6/30/2020     6/17/2020 W2    Wire In                                   15,750.00                               PROVIDENT TRUST GROUP LLC




331 IberiaBank              043     6/30/2020     6/17/2020 W2    Wire In                                  204,000.00                               PROVIDENT TRUST GROUP LLC




332 IberiaBank              043     6/30/2020     6/17/2020 W2    Wire In                                1,400,000.00                               PROVIDENT TRUST GROUP LLC




333 IberiaBank              043     6/30/2020     6/17/2020 W2    Wire In                                1,900,000.00                               PROVIDENT TRUST GROUP LLC




334 IberiaBank              043     6/30/2020     6/18/2020 W2    Wire In                                5,000,000.00                               PROVIDENT TRUST GROUP LLC




335 IberiaBank              043     6/30/2020     6/19/2020 W2    Wire In                                   15,000.00                               PROVIDENT TRUST GROUP LLC




336 IberiaBank              043     6/30/2020     6/19/2020 W2    Wire In                                   50,000.00                               PROVIDENT TRUST GROUP LLC


337   IberiaBank            043     6/30/2020     6/22/2020 W1    Wire Out                  840,099.97                                              PROVIDENT TRUST GROUP LLC
338   IberiaBank            043     6/30/2020     6/22/2020 L1    Loan Payment                2,000.00                                              LOAN PAYMENT
339   IberiaBank            043     6/30/2020     6/22/2020 L1    Loan Payment              150,000.00                                              LOAN PAYMENT
340   IberiaBank            043     6/30/2020     6/22/2020 F5    Analysis/Research Fee         650.00                                              ACCOUNT ANALYSIS CHARGE
341   IberiaBank            043     6/30/2020     6/22/2020 C1    Check Paid                    420.69                  1783                        CHECK




342 IberiaBank              043     6/30/2020     6/23/2020 W1    Wire Out                8,000,000.00                                              AMERITRADE




343 IberiaBank              043     6/30/2020     6/24/2020 W2    Wire In                                   36,500.00                               PROVIDENT TRUST GROUP LLC




344 IberiaBank              043     6/30/2020     6/25/2020 W2    Wire In                                      816.48                               PROVIDENT TRUST GROUP LLC




345 IberiaBank              043     6/30/2020     6/25/2020 W2    Wire In                                   39,500.00                               PROVIDENT TRUST GROUP LLC




346 IberiaBank              043     6/30/2020     6/26/2020 W2    Wire In                                   25,000.00                               PROVIDENT TRUST GROUP LLC




347 IberiaBank              043     6/30/2020     6/26/2020 W2    Wire In                                  260,000.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                   IBERIABANK
Exhibit 2 ‐ Page 35 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 51 of 87


             A               C        D              E        G                         H                      I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business


348 IberiaBank              6043    6/30/2020     6/26/2020 W1    Wire Out                                    1,039.28                                                PROVIDENT TRUST GROUP LLC
349 IberiaBank              6043    6/30/2020     6/26/2020 L11   Loan Transfer Debit                         6,216.13                                                TRANSFER TO LOAN ACCTNO          6990




350 IberiaBank              6043    6/30/2020     6/29/2020 W2    Wire In                                                    100,000.00                               HORIZON PRIVATE EQUITY III LLC


351 IberiaBank              6043    6/30/2020     6/29/2020 W1    Wire Out                                    7,393.74                                                BATTLEFIELD PARKWAY PARTNERS




352 IberiaBank              6043    6/30/2020     6/29/2020 W1    Wire Out                                  778,169.92                                                JONES TITLE INSURANCE AGENCY I


353 IberiaBank              6043    6/30/2020     6/30/2020 W2    Wire In                                                      1,039.28                               PROVIDENT TRUST GROUP LLC




354 IberiaBank              6043    6/30/2020     6/30/2020 W2    Wire In                                                     33,500.00                               PROVIDENT TRUST GROUP LLC




355 IberiaBank              6043     8/2/2020      7/1/2020 W2    Wire In                                                     20,200.00                               PROVIDENT TRUST GROUP LLC




356 IberiaBank              6043     8/2/2020      7/1/2020 W2    Wire In                                                    163,000.00                               PROVIDENT TRUST GROUP LLC




357 IberiaBank              6043     8/2/2020      7/1/2020 W2    Wire In                                                    164,000.00                               PROVIDENT TRUST GROUP LLC
358 IberiaBank              6043     8/2/2020      7/2/2020 U2    Deposit                                                        137.79                               DEPOSIT




359 IberiaBank              6043     8/2/2020      7/2/2020 W2    Wire In                                                     15,000.00                               PROVIDENT TRUST GROUP LLC

360 IberiaBank              6043     8/2/2020      7/3/2020 E3    Electronic Funds Transfer (EFT) Debit            85.00                                              RENTAL PUBLIC STORAGE
361 IberiaBank              6043     8/2/2020      7/6/2020 U2    Deposit                                                        969.27                               DEPOSIT
362 IberiaBank              6043     8/2/2020      7/8/2020 U2    Deposit                                                      7,500.00                               DEPOSIT




363 IberiaBank              6043     8/2/2020      7/9/2020 W2    Wire In                                                      6,900.00                               PROVIDENT TRUST GROUP LLC




364 IberiaBank              6043     8/2/2020     7/13/2020 W2    Wire In                                                     50,000.00                               PROVIDENT TRUST GROUP LLC


365 IberiaBank              6043     8/2/2020     7/13/2020 W1    Wire Out                                    3,000.00                                                PENNY FLIPPEN


366 IberiaBank              6043     8/2/2020     7/13/2020 W1    Wire Out                                    7,000.00                                                BRITT WRIGHT


367 IberiaBank              6043     8/2/2020     7/13/2020 W1    Wire Out                                   12,500.00                                                MIKE MOONEY

368 IberiaBank              6043     8/2/2020     7/13/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF
369 IberiaBank              6043     8/2/2020     7/13/2020 U1    Withdrawal                                  2,500.00                                                CHECKING WITHDRAWAL




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 36 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 52 of 87


             A               C        D              E        G                         H        I               J                K               N                            AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                Debits         Credits        Reference #   Remarks       Merchant / Business


370 IberiaBank              6043     8/2/2020     7/15/2020 W1    Wire Out                     20,901.55                                              EBES PARTNERS LLC


371 IberiaBank              6043     8/2/2020     7/15/2020 W1    Wire Out                     21,201.47                                              C&B CAPITAL III PF L P




372 IberiaBank              6043     8/2/2020     7/16/2020 W2    Wire In                                    200,000.00                               PROVIDENT TRUST GROUP LLC




373 IberiaBank              6043     8/2/2020     7/17/2020 W2    Wire In                                    400,000.00                               PROVIDENT TRUST GROUP LLC


374 IberiaBank              6043     8/2/2020     7/20/2020 W1    Wire Out                    187,863.35                                              PROVIDENT TRUST GROUP LLC


375 IberiaBank              6043     8/2/2020     7/20/2020 W1    Wire Out                    278,585.11                                              PROVIDENT TRUST GROUP LLC
376 IberiaBank              6043     8/2/2020     7/20/2020 F5    Analysis/Research Fee           935.00                                              ACCOUNT ANALYSIS CHARGE




377 IberiaBank              6043     8/2/2020     7/24/2020 W2    Wire In                                     35,900.00                               PROVIDENT TRUST GROUP LLC




378 IberiaBank              6043     8/2/2020     7/27/2020 W2    Wire In                                    115,000.00                               PROVIDENT TRUST GROUP LLC




379 IberiaBank              6043     8/2/2020     7/27/2020 W2    Wire In                                    130,000.00                               PROVIDENT TRUST GROUP LLC
380 IberiaBank              6043     8/2/2020     7/27/2020 U2    Deposit                                    220,000.00                               DEPOSIT


381 IberiaBank              6043     8/2/2020     7/28/2020 W1    Wire Out                     20,000.00                                              PROVIDENT TRUST GROUP LLC


382 IberiaBank              6043     8/2/2020     7/28/2020 W1    Wire Out                     54,000.00                                              PROVIDENT TRUST GROUP LLC


383 IberiaBank              6043     8/2/2020     7/28/2020 W1    Wire Out                    173,570.00                                              MIKE MOONEY
384 IberiaBank              6043     8/2/2020     7/28/2020 L11   Loan Transfer Debit           6,216.13                                              TRANSFER TO LOAN ACCTNO       6990




385 IberiaBank              6043     8/2/2020     7/30/2020 W2    Wire In                                    300,000.00                               PROVIDENT TRUST GROUP LLC


386 IberiaBank              6043     8/2/2020     7/30/2020 W1    Wire Out                      5,250.00                                              BIRCHWOOD II LLC




387 IberiaBank              6043    8/31/2020      8/3/2020 W2    Wire In                                      5,000.00                               PROVIDENT TRUST GROUP LLC




388 IberiaBank              6043    8/31/2020      8/3/2020 W2    Wire In                                      5,000.00                               PROVIDENT TRUST GROUP LLC
389 IberiaBank              6043    8/31/2020      8/3/2020 U2    Deposit                                      7,500.00                               DEPOSIT




                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 37 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 53 of 87


             A               C        D              E        G                        H                       I                  J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits            Credits        Reference #   Remarks       Merchant / Business




390 IberiaBank              6043    8/31/2020      8/3/2020 W2    Wire In                                                      30,000.00                               PROVIDENT TRUST GROUP LLC


391 IberiaBank              6043    8/31/2020      8/3/2020 W1    Wire Out                                    5,000.00                                                 BL DEVELOPMENTS II LLC




392 IberiaBank              6043    8/31/2020      8/4/2020 W2    Wire In                                                      40,000.00                               PROVIDENT TRUST GROUP LLC




393 IberiaBank              6043    8/31/2020      8/4/2020 W2    Wire In                                                     366,000.00                               PROVIDENT TRUST GROUP LLC

394 IberiaBank              6043    8/31/2020      8/4/2020 E3    Electronic Funds Transfer (EFT) Debit            85.00                                               RENTAL PUBLIC STORAGE

395 IberiaBank              6043    8/31/2020      8/4/2020 P9    Internet Payment                           15,965.00                                                 CREDITCARD IBERIABANK CCD JOHN WOODS




396 IberiaBank              6043    8/31/2020      8/5/2020 W2    Wire In                                                         967.76                               PROVIDENT TRUST GROUP LLC
397 IberiaBank              6043    8/31/2020      8/5/2020 C1    Check Paid                                       308.00                  1785                        CHECK


398 IberiaBank              6043    8/31/2020      8/6/2020 W1    Wire Out                                   50,000.00                                                 PROVIDENT TRUST GROUP LLC




399 IberiaBank              6043    8/31/2020      8/7/2020 W2    Wire In                                                       5,000.00                               PROVIDENT TRUST GROUP LLC




400 IberiaBank              6043    8/31/2020      8/7/2020 W2    Wire In                                                     100,000.00                               PROVIDENT TRUST GROUP LLC

401 IberiaBank              6043    8/31/2020     8/10/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                 VININGS MA IN OFF




402 IberiaBank              6043    8/31/2020     8/12/2020 W2    Wire In                                                      11,200.00                               PROVIDENT TRUST GROUP LLC




403 IberiaBank              6043    8/31/2020     8/12/2020 W2    Wire In                                                      49,500.00                               PROVIDENT TRUST GROUP LLC




404 IberiaBank              6043    8/31/2020     8/12/2020 W2    Wire In                                                      79,500.00                               PROVIDENT TRUST GROUP LLC




405 IberiaBank              6043    8/31/2020     8/13/2020 W2    Wire In                                                      10,000.00                               PROVIDENT TRUST GROUP LLC




406 IberiaBank              6043    8/31/2020     8/14/2020 W2    Wire In                                                      75,000.00                               PROVIDENT TRUST GROUP LLC




407 IberiaBank              6043    8/31/2020     8/14/2020 W2    Wire In                                                     150,300.08                               PROVIDENT TRUST GROUP LLC




                                                                                                                                      IBERIABANK
Exhibit 2 ‐ Page 38 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 54 of 87


             A               C        D              E        G                      H         I                  J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description              Debits            Credits        Reference #   Remarks       Merchant / Business


408 IberiaBank              6043    8/31/2020     8/17/2020 W1    Wire Out                  483,220.00                                                 BATTLEFIELD PARKWAY PARTNERS




409 IberiaBank              6043    8/31/2020     8/19/2020 W2    Wire In                                      17,200.00                               PROVIDENT TRUST GROUP LLC




410 IberiaBank              6043    8/31/2020     8/19/2020 W2    Wire In                                      41,970.00                               PROVIDENT TRUST GROUP LLC




411 IberiaBank              6043    8/31/2020     8/19/2020 W2    Wire In                                      50,000.00                               PROVIDENT TRUST GROUP LLC




412 IberiaBank              6043    8/31/2020     8/19/2020 W2    Wire In                                     138,000.00                               PROVIDENT TRUST GROUP LLC




413 IberiaBank              6043    8/31/2020     8/19/2020 W2    Wire In                                     200,000.00                               PROVIDENT TRUST GROUP LLC

414 IberiaBank              6043    8/31/2020     8/19/2020 W1    Wire Out                    3,000.00                                                 PENNY FLIPPEN


415 IberiaBank              6043    8/31/2020     8/19/2020 W1    Wire Out                    7,000.00                                                 BRITT WRIGHT


416 IberiaBank              6043    8/31/2020     8/19/2020 W1    Wire Out                   12,500.00                                                 MIKE MOONEY




417 IberiaBank              6043    8/31/2020     8/20/2020 W2    Wire In                                     100,000.00                               PROVIDENT TRUST GROUP LLC
418 IberiaBank              6043    8/31/2020     8/20/2020 F5    Analysis/Research Fee            555.00                                              ACCOUNT ANALYSIS CHARGE




419 IberiaBank              6043    8/31/2020     8/21/2020 W2    Wire In                                      50,000.00                               PROVIDENT TRUST GROUP LLC


420 IberiaBank              6043    8/31/2020     8/21/2020 W1    Wire Out                  555,324.66                                                 PROVIDENT TRUST GROUP LLC
421 IberiaBank              6043    8/31/2020     8/21/2020 C1    Check Paid                    347.96                     1787                        CHECK
422 IberiaBank              6043    8/31/2020     8/21/2020 C1    Check Paid                  5,376.20                     1788                        CHECK




423 IberiaBank              6043    8/31/2020     8/24/2020 W2    Wire In                                       7,845.00                               PROVIDENT TRUST GROUP LLC




424 IberiaBank              6043    8/31/2020     8/24/2020 W2    Wire In                                       9,000.00                               PROVIDENT TRUST GROUP LLC


425 IberiaBank              6043    8/31/2020     8/24/2020 W1    Wire Out                   12,660.00                                                 BIRCHWOOD II LLC


426 IberiaBank              6043    8/31/2020     8/24/2020 W1    Wire Out                   26,500.00                                                 PROVIDENT TRUST GROUP LLC

427 IberiaBank              6043    8/31/2020     8/25/2020 P9    Internet Payment            2,805.00                                                 CREDITCARD IBERIABANK CCD JOHN WOODS




                                                                                                                      IBERIABANK
Exhibit 2 ‐ Page 39 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 55 of 87


             A               C        D              E        G                         H                      I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business




428 IberiaBank              6043    8/31/2020     8/28/2020 W2    Wire In                                                     62,200.00                               PROVIDENT TRUST GROUP LLC


429 IberiaBank              6043    8/31/2020     8/28/2020 W1    Wire Out                                    7,640.22                                                BATTLEFIELD PARKWAY PARTNERS


430   IberiaBank            6043    8/31/2020     8/28/2020 W1    Wire Out                                   18,342.19                                                EBES PARTNERS LLC
431   IberiaBank            6043    8/31/2020     8/28/2020 L11   Loan Transfer Debit                         6,216.13                                                TRANSFER TO LOAN ACCTNO 5300616990
432   IberiaBank            6043    8/31/2020     8/31/2020 L1    Loan Payment                               25,000.00                                                LOAN PAYMENT
433   IberiaBank            6043    8/31/2020     8/31/2020 H1    ACH Out                                 1,000,000.00                                                AMERITRADE




434 IberiaBank              6043    9/30/2020      9/1/2020 W2    Wire In                                                     24,700.00                               PROVIDENT TRUST GROUP LLC


435 IberiaBank              6043    9/30/2020      9/2/2020 W1    Wire Out                                   10,692.41                                                BL DEVELOPMENTS II LLC
436 IberiaBank              6043    9/30/2020      9/3/2020 U2    Deposit                                                      7,500.00                               DEPOSIT




437 IberiaBank              6043    9/30/2020      9/3/2020 W2    Wire In                                                     45,000.00                               PROVIDENT TRUST GROUP LLC




438 IberiaBank              6043    9/30/2020      9/3/2020 W2    Wire In                                                     50,000.00                               PROVIDENT TRUST GROUP LLC

439 IberiaBank              6043    9/30/2020      9/3/2020 E3    Electronic Funds Transfer (EFT) Debit            93.00                                              RENTAL PUBLIC STORAGE




440 IberiaBank              6043    9/30/2020      9/4/2020 W2    Wire In                                                      3,509.64                               PROVIDENT TRUST GROUP LLC




441 IberiaBank              6043    9/30/2020      9/4/2020 W2    Wire In                                                     13,147.00                               PROVIDENT TRUST GROUP LLC




442 IberiaBank              6043    9/30/2020      9/9/2020 W2    Wire In                                                     11,600.00                               PROVIDENT TRUST GROUP LLC

443 IberiaBank              6043    9/30/2020      9/9/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF




444 IberiaBank              6043    9/30/2020     9/10/2020 W2    Wire In                                                     91,520.00                               PROVIDENT TRUST GROUP LLC

445 IberiaBank              6043    9/30/2020     9/14/2020 W1    Wire Out                                    3,000.00                                                PENNY FLIPPEN


446 IberiaBank              6043    9/30/2020     9/14/2020 W1    Wire Out                                    7,000.00                                                BRITT WRIGHT


447 IberiaBank              6043    9/30/2020     9/14/2020 W1    Wire Out                                   12,500.00                                                MIKE MOONEY
448 IberiaBank              6043    9/30/2020     9/15/2020 U2    Deposit                                                      5,000.00                               DEPOSIT




449 IberiaBank              6043    9/30/2020     9/17/2020 W2    Wire In                                                    100,000.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 40 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 56 of 87


             A               C        D              E        G                         H                      I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business


450 IberiaBank              6043    9/30/2020     9/17/2020 W1    Wire Out                                    8,000.00                                                DARRIEL JOHNSON


451 IberiaBank              6043    9/30/2020     9/17/2020 W1    Wire Out                                   47,000.00                                                PROVIDENT TRUST GROUP LLC


452 IberiaBank              6043    9/30/2020     9/17/2020 W1    Wire Out                                  150,000.00                                                BATTLEFIELD PARKWAY PARTNERS


453 IberiaBank              6043    9/30/2020     9/21/2020 W1    Wire Out                                  544,795.21                                                PROVIDENT TRUST GROUP LLC

454 IberiaBank              6043    9/30/2020     9/21/2020 P9    Internet Payment                           10,185.00                                                CREDITCARD IBERIABANK CCD JOHN WOODS
455 IberiaBank              6043    9/30/2020     9/21/2020 F5    Analysis/Research Fee                         735.00                                                ACCOUNT ANALYSIS CHARGE




456 IberiaBank              6043    9/30/2020     9/22/2020 W2    Wire In                                                     10,000.00                               PROVIDENT TRUST GROUP LLC


457 IberiaBank              6043    9/30/2020     9/24/2020 W1    Wire Out                                    7,393.76                                                BATTLEFIELD PARKWAY PARTNERS


458 IberiaBank              6043    9/30/2020     9/24/2020 W1    Wire Out                                   11,333.95                                                EBES PARTNERS LLC
459 IberiaBank              6043    9/30/2020     9/28/2020 L11   Loan Transfer Debit                         6,216.13                                                TRANSFER TO LOAN ACCTNO        6990
460 IberiaBank              6043    9/30/2020     9/28/2020 C1    Check Paid                                    319.00                    1792                        CHECK




461 IberiaBank              6043    11/1/2020     10/1/2020 W2    Wire In                                                     50,000.00                               PROVIDENT TRUST GROUP LLC


462 IberiaBank              6043    11/1/2020     10/1/2020 W1    Wire Out                                   18,744.86                                                EBES PARTNERS LLC




463 IberiaBank              6043    11/1/2020     10/2/2020 W2    Wire In                                                      5,000.00                               PROVIDENT TRUST GROUP LLC




464 IberiaBank              6043    11/1/2020     10/2/2020 W2    Wire In                                                      5,500.00                               PROVIDENT TRUST GROUP LLC
465 IberiaBank              6043    11/1/2020     10/2/2020 W2    Wire In                                                     60,000.00                               Wire In




466 IberiaBank              6043    11/1/2020     10/2/2020 W2    Wire In                                                    250,000.00                               PROVIDENT TRUST GROUP LLC




467 IberiaBank              6043    11/1/2020     10/5/2020 W2    Wire In                                                     46,500.00                               PROVIDENT TRUST GROUP LLC


468 IberiaBank              6043    11/1/2020     10/5/2020 W1    Wire Out                                  218,750.00                                                PROVIDENT TRUST GROUP LLC

469 IberiaBank              6043    11/1/2020     10/5/2020 E3    Electronic Funds Transfer (EFT) Debit            93.00                                              RENTAL PUBLIC STORAGE


470 IberiaBank              6043    11/1/2020     10/6/2020 W1    Wire Out                                   10,000.00                                                BL DEVELOPMENTS II LLC




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 41 of 54
                                                       Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 57 of 87


             A               C      D             E         G                         H                      I              J                K              N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date     Posted Date Code Description                              Debits         Credits      Reference #   Remarks       Merchant / Business
471 IberiaBank         6043         11/1/2020    10/7/2020 U2  Deposit                                                     7,500.00                             DEPOSIT




472 IberiaBank              6043   11/1/2020    10/9/2020 W2    Wire In                                                  12,200.00                              PROVIDENT TRUST GROUP LLC




473 IberiaBank              6043   11/1/2020    10/9/2020 W2    Wire In                                                  27,000.00                              PROVIDENT TRUST GROUP LLC

474 IberiaBank              6043   11/1/2020    10/9/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                            VININGS MA IN OFF




475 IberiaBank              6043   11/1/2020   10/14/2020 W2    Wire In                                                   1,000.00                              PROVIDENT TRUST GROUP LLC

476 IberiaBank              6043   11/1/2020   10/14/2020 W1    Wire Out                                    3,000.00                                            PENNY FLIPPEN


477 IberiaBank              6043   11/1/2020   10/14/2020 W1    Wire Out                                    7,000.00                                            BRITT WRIGHT


478 IberiaBank              6043   11/1/2020   10/14/2020 W1    Wire Out                                    8,000.00                                            DARRIEL JOHNSON


479 IberiaBank              6043   11/1/2020   10/14/2020 W1    Wire Out                                   12,500.00                                            MIKE MOONEY




480 IberiaBank              6043   11/1/2020   10/15/2020 W2    Wire In                                                  55,000.00                              PROVIDENT TRUST GROUP LLC




481 IberiaBank              6043   11/1/2020   10/15/2020 W2    Wire In                                                  64,000.00                              PROVIDENT TRUST GROUP LLC




482 IberiaBank              6043   11/1/2020   10/15/2020 W2    Wire In                                                  78,900.00                              PROVIDENT TRUST GROUP LLC


483 IberiaBank              6043   11/1/2020   10/20/2020 W1    Wire Out                                   25,000.00                                            BW HUNTING CLUB LLC
484 IberiaBank              6043   11/1/2020   10/20/2020 F5    Analysis/Research Fee                         485.00                                            ACCOUNT ANALYSIS CHARGE


485 IberiaBank              6043   11/1/2020   10/22/2020 W1    Wire Out                                  289,961.34                                            PROVIDENT TRUST GROUP LLC
486 IberiaBank              6043   11/1/2020   10/23/2020 C1    Check Paid                                 25,430.89                 1793                       CHECK
487 IberiaBank              6043   11/1/2020   10/27/2020 L1    Loan Payment                               50,000.00                                            LOAN PAYMENT




488 IberiaBank              6043   11/1/2020   10/28/2020 W2    Wire In                                                  50,000.00                              PROVIDENT TRUST GROUP LLC
489 IberiaBank              6043   11/1/2020   10/28/2020 W2    Wire In                                                  50,000.00                              Wire In


490 IberiaBank              6043   11/1/2020   10/28/2020 W1    Wire Out                                   77,221.98                                            PROVIDENT TRUST GROUP LLC
491 IberiaBank              6043   11/1/2020   10/28/2020 L11   Loan Transfer Debit                         6,216.13                                            TRANSFER TO LOAN ACCTNO     6990




                                                                                                                                IBERIABANK
Exhibit 2 ‐ Page 42 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 58 of 87


             A              C         D              E        G                           H                    I                  J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits            Credits        Reference #   Remarks       Merchant / Business




492 IberiaBank              043     11/1/2020    10/29/2020 W2    Wire In                                                      34,500.00                               PROVIDENT TRUST GROUP LLC


493 IberiaBank              043     11/1/2020    10/29/2020 W6    International Wire In                                       625,580.00                               BATTLEFIELD PARKWAY PARTNERS


494 IberiaBank              043     11/1/2020    10/29/2020 W1    Wire Out                                  143,968.00                                                 PROVIDENT TRUST GROUP LLC


495 IberiaBank              043     11/1/2020    10/29/2020 W1    Wire Out                                  172,900.56                                                 EBES PARTNERS LLC




496 IberiaBank              043     11/1/2020    10/30/2020 W2    Wire In                                                      30,000.00                               PROVIDENT TRUST GROUP LLC


497 IberiaBank              043   11/30/2020      11/2/2020 W1    Wire Out                                    3,820.09                                                 HIGHWAY 153 PARTNERS LLC


498 IberiaBank              043   11/30/2020      11/2/2020 W1    Wire Out                                   30,078.81                                                 EBES PARTNERS LLC


499 IberiaBank              043   11/30/2020      11/2/2020 W1    Wire Out                                  174,050.17                                                 PROVIDENT TRUST GROUP LLC

500 IberiaBank              043   11/30/2020      11/2/2020 P9    Internet Payment                            9,155.00                                                 CREDITCARD IBERIABANK CCD JOHN WOODS
501 IberiaBank              043   11/30/2020      11/3/2020 U2    Deposit                                                       7,500.00                               DEPOSIT

502 IberiaBank              043   11/30/2020      11/4/2020 E3    Electronic Funds Transfer (EFT) Debit            93.00                                               RENTAL PUBLIC STORAGE




503 IberiaBank              043   11/30/2020      11/5/2020 W2    Wire In                                                     115,000.00                               PROVIDENT TRUST GROUP LLC




504 IberiaBank              043   11/30/2020      11/9/2020 W2    Wire In                                                      30,000.00                               PROVIDENT TRUST GROUP LLC

505 IberiaBank              043   11/30/2020     11/10/2020 W1    Wire Out                                    7,000.00                                                 BRITT WRIGHT

506 IberiaBank              043   11/30/2020     11/10/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                 VININGS MA IN OFF
507 IberiaBank              043   11/30/2020     11/12/2020 C1    Check Paid                                    572.34                     1794                        CHECK

508 IberiaBank              043   11/30/2020     11/13/2020 W1    Wire Out                                    3,000.00                                                 PENNY FLIPPEN


509 IberiaBank              043   11/30/2020     11/13/2020 W1    Wire Out                                   12,500.00                                                 MIKE MOONEY


510 IberiaBank              043   11/30/2020     11/16/2020 W1    Wire Out                                  252,397.86                                                 PROVIDENT TRUST GROUP LLC
511 IberiaBank              043   11/30/2020     11/16/2020 C1    Check Paid                                    158.10                     1796                        CHECK




512 IberiaBank              043   11/30/2020     11/17/2020 W2    Wire In                                                     131,250.00                               PROVIDENT TRUST GROUP LLC
513 IberiaBank              043   11/30/2020     11/20/2020 F5    Analysis/Research Fee                            655.00                                              ACCOUNT ANALYSIS CHARGE




514 IberiaBank              043   11/30/2020     11/24/2020 W2    Wire In                                                       5,000.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                      IBERIABANK
Exhibit 2 ‐ Page 43 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 59 of 87


             A               C        D              E        G                         H                      I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business




515 IberiaBank              6043   11/30/2020    11/24/2020 W2    Wire In                                                     60,000.00                               PROVIDENT TRUST GROUP LLC




516 IberiaBank              6043   11/30/2020    11/24/2020 W2    Wire In                                                     99,500.00                               PROVIDENT TRUST GROUP LLC


517 IberiaBank              6043   11/30/2020    11/24/2020 W1    Wire Out                                    3,696.89                                                HIGHWAY 153 PARTNERS LLC


518 IberiaBank              6043   11/30/2020    11/24/2020 W1    Wire Out                                    6,000.00                                                BL DEVELOPMENTS II LLC


519 IberiaBank              6043   11/30/2020    11/24/2020 W1    Wire Out                                  298,228.00                                                PROVIDENT TRUST GROUP LLC
520 IberiaBank              6043   11/30/2020    11/24/2020 L1    Loan Payment                               30,000.00                                                LOAN PAYMENT

521 IberiaBank              6043   11/30/2020    11/25/2020 P9    Internet Payment                            3,910.00                                                CREDITCARD IBERIABANK CCD JOHN WOODS


522 IberiaBank              6043   11/30/2020    11/27/2020 W1    Wire Out                                    5,000.00                                                BL DEVELOPMENTS II LLC

523 IberiaBank              6043   11/30/2020    11/27/2020 W1    Wire Out                                    7,000.00                                                BRITT WRIGHT
524 IberiaBank              6043   11/30/2020    11/27/2020 L11   Loan Transfer Debit                         6,216.13                                                TRANSFER TO LOAN ACCTNO      6990




525 IberiaBank              6043   12/31/2020     12/2/2020 W2    Wire In                                                  1,100,000.00                               PROVIDENT TRUST GROUP LLC


526 IberiaBank              6043   12/31/2020     12/3/2020 W1    Wire Out                                    6,000.00                                                BW HUNTING CLUB LLC


527 IberiaBank              6043   12/31/2020     12/3/2020 W1    Wire Out                                  120,000.00                                                PROVIDENT TRUST GROUP LLC

528 IberiaBank              6043   12/31/2020     12/3/2020 E3    Electronic Funds Transfer (EFT) Debit            93.00                                              RENTAL PUBLIC STORAGE




529 IberiaBank              6043   12/31/2020     12/8/2020 W2    Wire In                                                      5,150.00                               PROVIDENT TRUST GROUP LLC
530 IberiaBank              6043   12/31/2020     12/8/2020 U2    Deposit                                                      7,500.00                               DEPOSIT


531 IberiaBank              6043   12/31/2020     12/8/2020 W1    Wire Out                                  120,400.00                                                PROVIDENT TRUST GROUP LLC




532 IberiaBank              6043   12/31/2020     12/9/2020 W2    Wire In                                                      5,400.00                               PROVIDENT TRUST GROUP LLC




533 IberiaBank              6043   12/31/2020     12/9/2020 W2    Wire In                                                    200,000.00                               PROVIDENT TRUST GROUP LLC


534 IberiaBank              6043   12/31/2020     12/9/2020 W1    Wire Out                                  132,678.81                                                EBES PARTNERS LLC

535 IberiaBank              6043   12/31/2020     12/9/2020 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF




536 IberiaBank              6043   12/31/2020    12/10/2020 W2    Wire In                                                  1,100,000.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 44 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 60 of 87


             A               C        D              E        G                       H         I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description               Debits         Credits        Reference #   Remarks       Merchant / Business




537 IberiaBank              6043   12/31/2020    12/11/2020 W2    Wire In                                     6,800.00                               PROVIDENT TRUST GROUP LLC




538 IberiaBank              6043   12/31/2020    12/11/2020 W2    Wire In                                     7,400.00                               PROVIDENT TRUST GROUP LLC




539 IberiaBank              6043   12/31/2020    12/11/2020 W2    Wire In                                     9,000.00                               PROVIDENT TRUST GROUP LLC




540 IberiaBank              6043   12/31/2020    12/11/2020 W2    Wire In                                    30,000.00                               PROVIDENT TRUST GROUP LLC

541 IberiaBank              6043   12/31/2020    12/14/2020 W1    Wire Out                     3,000.00                                              PENNY FLIPPEN


542 IberiaBank              6043   12/31/2020    12/14/2020 W1    Wire Out                    12,500.00                                              MIKE MOONEY
543 IberiaBank              6043   12/31/2020    12/15/2020 C1    Check Paid                     297.75                  1799                        CHECK




544 IberiaBank              6043   12/31/2020    12/16/2020 W2    Wire In                                   150,000.00                               PROVIDENT TRUST GROUP LLC




545 IberiaBank              6043   12/31/2020    12/16/2020 W2    Wire In                                   164,288.00                               PROVIDENT TRUST GROUP LLC




546 IberiaBank              6043   12/31/2020    12/17/2020 W2    Wire In                                    56,000.00                               PROVIDENT TRUST GROUP LLC




547 IberiaBank              6043   12/31/2020    12/17/2020 W5    International Wire Out   1,806,086.79                                              THE TITLE GUARANTY AND TRUST




548 IberiaBank              6043   12/31/2020    12/18/2020 W2    Wire In                                    50,000.00                               PROVIDENT TRUST GROUP LLC
549 IberiaBank              6043   12/31/2020    12/18/2020 W2    Wire In                                   208,200.00                               Wire In




550 IberiaBank              6043   12/31/2020    12/18/2020 W2    Wire In                                   500,000.00                               PROVIDENT TRUST GROUP LLC


551 IberiaBank              6043   12/31/2020    12/18/2020 W1    Wire Out                     2,600.00                                              BL DEVELOPMENTS II LLC


552 IberiaBank              6043   12/31/2020    12/21/2020 W1    Wire Out                   540,159.29                                              PROVIDENT TRUST GROUP LLC
553 IberiaBank              6043   12/31/2020    12/21/2020 F5    Analysis/Research Fee          490.00                                              ACCOUNT ANALYSIS CHARGE




554 IberiaBank              6043   12/31/2020    12/22/2020 W2    Wire In                                     8,600.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                    IBERIABANK
Exhibit 2 ‐ Page 45 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 61 of 87


             A               C        D              E        G                         H        I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                Debits         Credits        Reference #   Remarks       Merchant / Business




555 IberiaBank              6043   12/31/2020    12/22/2020 W2    Wire In                                    200,000.00                               PROVIDENT TRUST GROUP LLC


556 IberiaBank              6043   12/31/2020    12/23/2020 W2    Wire In                                      3,819.79                               HORIZON PRIVATE EQUITY III LLC




557 IberiaBank              6043   12/31/2020    12/23/2020 W2    Wire In                                    255,000.00                               PROVIDENT TRUST GROUP LLC


558 IberiaBank              6043   12/31/2020    12/23/2020 W1    Wire Out                      3,819.79                                              BATTLEFIELD PARKWAY PARTNERS


559 IberiaBank              6043   12/31/2020    12/23/2020 W1    Wire Out                      3,819.79                                              HIGHWAY 153 PARTNERS LLC


560 IberiaBank              6043   12/31/2020    12/23/2020 W1    Wire Out                     82,500.00                                              PROVIDENT TRUST GROUP LLC
561 IberiaBank              6043   12/31/2020    12/23/2020 L1    Loan Payment                 30,000.00                                              LOAN PAYMENT




562 IberiaBank              6043   12/31/2020    12/24/2020 W2    Wire In                                      6,700.00                               PROVIDENT TRUST GROUP LLC


563 IberiaBank              6043   12/31/2020    12/28/2020 W1    Wire Out                     15,000.00                                              BL DEVELOPMENTS II LLC
564 IberiaBank              6043   12/31/2020    12/28/2020 L11   Loan Transfer Debit           6,216.13                                              TRANSFER TO LOAN ACCTNO          6990




565 IberiaBank              6043   12/31/2020    12/29/2020 W2    Wire In                                     11,400.00                               PROVIDENT TRUST GROUP LLC




566 IberiaBank              6043   12/31/2020    12/29/2020 W2    Wire In                                     12,100.00                               PROVIDENT TRUST GROUP LLC




567 IberiaBank              6043   12/31/2020    12/29/2020 W2    Wire In                                     29,200.00                               PROVIDENT TRUST GROUP LLC




568 IberiaBank              6043   12/31/2020    12/30/2020 W2    Wire In                                      6,100.00                               PROVIDENT TRUST GROUP LLC




569 IberiaBank              6043   12/31/2020    12/30/2020 W2    Wire In                                     10,000.00                               PROVIDENT TRUST GROUP LLC




570 IberiaBank              6043   12/31/2020    12/30/2020 W2    Wire In                                     10,800.00                               PROVIDENT TRUST GROUP LLC




571 IberiaBank              6043   12/31/2020    12/30/2020 W2    Wire In                                    120,000.00                               PROVIDENT TRUST GROUP LLC


572 IberiaBank              6043   12/31/2020    12/30/2020 W2    Wire In                                  1,347,376.05                               PINNACLE CLEARING GL




                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 46 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 62 of 87


             A               C        D              E        G                        H                       I                 J                K               N                            AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business




573 IberiaBank              6043   12/31/2020    12/31/2020 W2    Wire In                                                     10,000.00                               PROVIDENT TRUST GROUP LLC




574 IberiaBank              6043   12/31/2020    12/31/2020 W2    Wire In                                                     25,000.00                               PROVIDENT TRUST GROUP LLC




575 IberiaBank              6043   12/31/2020    12/31/2020 W2    Wire In                                                     50,000.00                               PROVIDENT TRUST GROUP LLC




576 IberiaBank              6043   12/31/2020    12/31/2020 W2    Wire In                                                     50,500.00                               PROVIDENT TRUST GROUP LLC




577 IberiaBank              6043    1/31/2021      1/5/2021 W2    Wire In                                                    100,000.00                               PROVIDENT TRUST GROUP LLC




578 IberiaBank              6043    1/31/2021      1/5/2021 W2    Wire In                                                    260,500.00                               PROVIDENT TRUST GROUP LLC


579 IberiaBank              6043    1/31/2021      1/5/2021 W1    Wire Out                                   16,000.00                                                DARRIEL JOHNSON


580 IberiaBank              6043    1/31/2021      1/5/2021 W1    Wire Out                                   54,251.56                                                EBES PARTNERS LLC

581 IberiaBank              6043    1/31/2021      1/5/2021 E3    Electronic Funds Transfer (EFT) Debit            93.00                                              RENTAL PUBLIC STORAGE

582 IberiaBank              6043    1/31/2021      1/6/2021 P9    Internet Payment                            9,350.00                                                CREDITCARD IBERIABANK CCD JOHN WOODS
583 IberiaBank              6043    1/31/2021      1/7/2021 U2    Deposit                                                      7,500.00                               DEPOSIT


584 IberiaBank              6043    1/31/2021      1/7/2021 W1    Wire Out                                   11,000.00                                                BL DEVELOPMENTS II LLC


585 IberiaBank              6043    1/31/2021      1/7/2021 W1    Wire Out                                  138,000.00                                                MCCALL RAILROAD LLC




586 IberiaBank              6043    1/31/2021      1/8/2021 W2    Wire In                                                     50,000.00                               PROVIDENT TRUST GROUP LLC

587 IberiaBank              6043    1/31/2021     1/11/2021 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF
588 IberiaBank              6043    1/31/2021     1/13/2021 U2    Deposit                                                     14,693.54                               DEPOSIT




589 IberiaBank              6043    1/31/2021     1/14/2021 W2    Wire In                                                     16,000.00                               PROVIDENT TRUST GROUP LLC

590 IberiaBank              6043    1/31/2021     1/14/2021 W1    Wire Out                                    3,000.00                                                PENNY FLIPPEN

591 IberiaBank              6043    1/31/2021     1/14/2021 W1    Wire Out                                    7,000.00                                                BRITT WRIGHT


592 IberiaBank              6043    1/31/2021     1/14/2021 W1    Wire Out                                   12,500.00                                                MIKE MOONEY
593 IberiaBank              6043    1/31/2021     1/14/2021 C1    Check Paid                                  1,100.00                    1801                        CHECK


594 IberiaBank              6043    1/31/2021     1/19/2021 W1    Wire Out                                   19,818.75                                                C&B CAPITAL III PF L P




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 47 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 63 of 87


             A               C        D              E        G                        H                       I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits         Credits        Reference #   Remarks       Merchant / Business


595 IberiaBank              6043    1/31/2021     1/19/2021 W1    Wire Out                                   33,900.00                                              PROVIDENT TRUST GROUP LLC


596 IberiaBank              6043    1/31/2021     1/20/2021 W1    Wire Out                                  100,600.00                                              CHATTANOOGA PROFESSIONAL
597 IberiaBank              6043    1/31/2021     1/20/2021 F5    Analysis/Research Fee                         905.00                                              ACCOUNT ANALYSIS CHARGE


598 IberiaBank              6043    1/31/2021     1/21/2021 W1    Wire Out                                  561,061.73                                              PROVIDENT TRUST GROUP LLC




599 IberiaBank              6043    1/31/2021     1/22/2021 W2    Wire In                                                   40,000.00                               PROVIDENT TRUST GROUP LLC


600 IberiaBank              6043    1/31/2021     1/22/2021 W1    Wire Out                                1,127,931.32                                              HIGHWAY 153 PARTNERS LLC




601 IberiaBank              6043    1/31/2021     1/26/2021 W2    Wire In                                                   25,000.00                               PROVIDENT TRUST GROUP LLC




602 IberiaBank              6043    1/31/2021     1/26/2021 W2    Wire In                                                   50,000.00                               PROVIDENT TRUST GROUP LLC




603 IberiaBank              6043    1/31/2021     1/26/2021 W2    Wire In                                                   72,000.00                               PROVIDENT TRUST GROUP LLC




604 IberiaBank              6043    1/31/2021     1/26/2021 W2    Wire In                                                  100,000.00                               PROVIDENT TRUST GROUP LLC




605 IberiaBank              6043    1/31/2021     1/26/2021 W2    Wire In                                                  200,000.00                               PROVIDENT TRUST GROUP LLC




606   IberiaBank            6043    1/31/2021     1/26/2021 W2    Wire In                                                  200,000.00                               PROVIDENT TRUST GROUP LLC
607   IberiaBank            6043    1/31/2021     1/27/2021 U2    Deposit                                                      780.92                               DEPOSIT
608   IberiaBank            6043    1/31/2021     1/27/2021 E3    Electronic Funds Transfer (EFT) Debit      45,000.00                                              EMAIL REQUEST FROM JOHN WOODS
609   IberiaBank            6043    1/31/2021     1/28/2021 L11   Loan Transfer Debit                         6,216.13                                              TRANSFER TO LOAN ACCTNO    16990




610 IberiaBank              6043    1/31/2021     1/29/2021 W2    Wire In                                                   10,000.00                               PROVIDENT TRUST GROUP LLC




611 IberiaBank              6043    1/31/2021     1/29/2021 W2    Wire In                                                  288,000.00                               PROVIDENT TRUST GROUP LLC
612 IberiaBank              6043    2/28/2021      2/1/2021 W2    Wire In                                                   35,000.00                               Wire In

613 IberiaBank              6043    2/28/2021      2/1/2021 P9    Internet Payment                            7,045.00                                              CREDITCARD IBERIABANK CCD JOHN WOODS
614 IberiaBank              6043    2/28/2021      2/1/2021 C1    Check Paid                                    460.78                  220604                      CHECK
615 IberiaBank              6043    2/28/2021      2/2/2021 U2    Deposit                                                    7,500.00                               DEPOSIT




616 IberiaBank              6043    2/28/2021      2/2/2021 W2    Wire In                                                   80,400.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                   IBERIABANK
Exhibit 2 ‐ Page 48 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 64 of 87


             A               C        D              E        G                        H                       I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business




617 IberiaBank              6043    2/28/2021      2/2/2021 W2    Wire In                                                    225,000.00                               PROVIDENT TRUST GROUP LLC


618 IberiaBank              6043    2/28/2021      2/2/2021 W1    Wire Out                                   96,796.23                                                EBES PARTNERS LLC


619 IberiaBank              6043    2/28/2021      2/2/2021 W1    Wire Out                                  307,000.00                                                BL DEVELOPMENTS II LLC




620 IberiaBank              6043    2/28/2021      2/3/2021 W2    Wire In                                                     18,500.00                               PROVIDENT TRUST GROUP LLC


621 IberiaBank              6043    2/28/2021      2/3/2021 W1    Wire Out                                   75,000.00                                                BL DEVELOPMENTS II LLC




622 IberiaBank              6043    2/28/2021      2/4/2021 W2    Wire In                                                     11,000.00                               PROVIDENT TRUST GROUP LLC




623 IberiaBank              6043    2/28/2021      2/4/2021 W2    Wire In                                                     41,000.00                               PROVIDENT TRUST GROUP LLC




624 IberiaBank              6043    2/28/2021      2/4/2021 W2    Wire In                                                     58,000.00                               PROVIDENT TRUST GROUP LLC




625 IberiaBank              6043    2/28/2021      2/4/2021 W2    Wire In                                                    104,000.00                               PROVIDENT TRUST GROUP LLC

626 IberiaBank              6043    2/28/2021      2/4/2021 E3    Electronic Funds Transfer (EFT) Debit            93.00                                              RENTAL PUBLIC STORAGE




627 IberiaBank              6043    2/28/2021      2/9/2021 W2    Wire In                                                     30,000.00                               PROVIDENT TRUST GROUP LLC




628 IberiaBank              6043    2/28/2021      2/9/2021 W2    Wire In                                                    100,000.00                               PROVIDENT TRUST GROUP LLC




629 IberiaBank              6043    2/28/2021      2/9/2021 W2    Wire In                                                    200,000.00                               PROVIDENT TRUST GROUP LLC

630 IberiaBank              6043    2/28/2021      2/9/2021 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF

631 IberiaBank              6043    2/28/2021     2/16/2021 W1    Wire Out                                    3,000.00                                                PENNY FLIPPEN


632 IberiaBank              6043    2/28/2021     2/16/2021 W1    Wire Out                                    7,000.00                                                BRITT WRIGHT


633 IberiaBank              6043    2/28/2021     2/16/2021 W1    Wire Out                                   12,500.00                                                MIKE MOONEY

634 IberiaBank              6043    2/28/2021     2/16/2021 P9    Internet Payment                           15,982.00                                                CREDITCARD IBERIABANK CCD JOHN WOODS




635 IberiaBank              6043    2/28/2021     2/17/2021 W2    Wire In                                                     25,000.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 49 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 65 of 87


             A               C        D              E        G                         H                      I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits         Credits        Reference #   Remarks       Merchant / Business




636 IberiaBank              6043    2/28/2021     2/18/2021 W2    Wire In                                                  120,000.00                               PROVIDENT TRUST GROUP LLC


637 IberiaBank              6043    2/28/2021     2/18/2021 W1    Wire Out                                   58,000.00                                              PROVIDENT TRUST GROUP LLC


638 IberiaBank              6043    2/28/2021     2/22/2021 W1    Wire Out                                  598,042.74                                              PROVIDENT TRUST GROUP LLC
639 IberiaBank              6043    2/28/2021     2/22/2021 F5    Analysis/Research Fee                         595.00                                              ACCOUNT ANALYSIS CHARGE




640 IberiaBank              6043    2/28/2021     2/25/2021 W2    Wire In                                                   12,700.00                               PROVIDENT TRUST GROUP LLC
641 IberiaBank              6043    2/28/2021     2/26/2021 L11   Loan Transfer Debit                         6,216.13                                              TRANSFER TO LOAN ACCTNO     6990




642 IberiaBank              6043    3/31/2021      3/1/2021 W2    Wire In                                                   42,000.00                               PROVIDENT TRUST GROUP LLC




643 IberiaBank              6043    3/31/2021      3/1/2021 W2    Wire In                                                   50,000.00                               PROVIDENT TRUST GROUP LLC




644 IberiaBank              6043    3/31/2021      3/1/2021 W2    Wire In                                                   51,600.00                               PROVIDENT TRUST GROUP LLC


645 IberiaBank              6043    3/31/2021      3/1/2021 W1    Wire Out                                   10,000.00                                              BL DEVELOPMENTS II LLC


646 IberiaBank              6043    3/31/2021      3/1/2021 W1    Wire Out                                   30,078.81                                              EBES PARTNERS LLC


647 IberiaBank              6043    3/31/2021      3/1/2021 W1    Wire Out                                   34,233.17                                              LEGENDS HOLDINGS LLC

648 IberiaBank              6043    3/31/2021      3/3/2021 E3    Electronic Funds Transfer (EFT) Debit          93.00                                              RENTAL PUBLIC STORAGE
649 IberiaBank              6043    3/31/2021      3/3/2021 C1    Check Paid                                  1,785.59                  1808                        CHECK
650 IberiaBank              6043    3/31/2021      3/4/2021 W2    Wire In                                                    5,000.00                               Wire In




651 IberiaBank              6043    3/31/2021      3/4/2021 W2    Wire In                                                   49,500.00                               PROVIDENT TRUST GROUP LLC
652 IberiaBank              6043    3/31/2021      3/5/2021 U2    Deposit                                                    7,500.00                               DEPOSIT




653 IberiaBank              6043    3/31/2021      3/5/2021 W2    Wire In                                                    9,500.00                               PROVIDENT TRUST GROUP LLC
654 IberiaBank              6043    3/31/2021      3/5/2021 U2    Deposit                                                   15,000.00                               DEPOSIT




655 IberiaBank              6043    3/31/2021      3/5/2021 W2    Wire In                                                   20,000.00                               PROVIDENT TRUST GROUP LLC


656 IberiaBank              6043    3/31/2021      3/5/2021 W1    Wire Out                                  300,000.00                                              BW HUNTING CLUB LLC




                                                                                                                                   IBERIABANK
Exhibit 2 ‐ Page 50 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 66 of 87


             A              C         D              E        G                         H                      I                  J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits            Credits        Reference #   Remarks       Merchant / Business


657 IberiaBank              043     3/31/2021      3/5/2021 W1    Wire Out                                1,316,586.36                                                 PROVIDENT TRUST GROUP LLC




658 IberiaBank              043     3/31/2021      3/8/2021 W2    Wire In                                                      12,600.00                               PROVIDENT TRUST GROUP LLC


659 IberiaBank              043     3/31/2021      3/8/2021 W1    Wire Out                                         300.00                                              BW HUNTING CLUB LLC

660 IberiaBank              043     3/31/2021      3/8/2021 P9    Internet Payment                           11,435.00                                                 CREDITCARD IBERIABANK CCD JOHN WOODS

661 IberiaBank              043     3/31/2021      3/9/2021 W2    Wire In                                                     300,000.00                               BW HUNTING CLUB LLC

662 IberiaBank              043     3/31/2021      3/9/2021 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                 VININGS MA IN OFF

663 IberiaBank              043     3/31/2021     3/16/2021 W1    Wire Out                                    3,000.00                                                 PENNY FLIPPEN


664 IberiaBank              043     3/31/2021     3/16/2021 W1    Wire Out                                    7,000.00                                                 BRITT WRIGHT


665 IberiaBank              043     3/31/2021     3/16/2021 W1    Wire Out                                   12,500.00                                                 MIKE MOONEY




666 IberiaBank              043     3/31/2021     3/18/2021 W2    Wire In                                                      26,600.00                               PROVIDENT TRUST GROUP LLC


667 IberiaBank              043     3/31/2021     3/18/2021 W1    Wire Out                                    5,000.00                                                 BL DEVELOPMENTS II LLC


668 IberiaBank              043     3/31/2021     3/18/2021 W1    Wire Out                                   15,000.00                                                 BL DEVELOPMENTS II LLC


669 IberiaBank              043     3/31/2021     3/22/2021 W1    Wire Out                                  531,827.82                                                 PROVIDENT TRUST GROUP LLC
670 IberiaBank              043     3/31/2021     3/22/2021 F5    Analysis/Research Fee                         510.00                                                 ACCOUNT ANALYSIS CHARGE
671 IberiaBank              043     3/31/2021     3/22/2021 C1    Check Paid                                    237.50                     1806                        CHECK

672 IberiaBank              043     3/31/2021     3/23/2021 P9    Internet Payment                           11,580.00                                                 CREDITCARD IBERIABANK CCD JOHN WOODS


673 IberiaBank              043     3/31/2021     3/25/2021 W1    Wire Out                                    5,000.00                                                 BL DEVELOPMENTS II LLC
674 IberiaBank              043     3/31/2021     3/26/2021 L11   Loan Transfer Debit                         6,216.13                                                 TRANSFER TO LOAN ACCTNO      6990




675 IberiaBank              043     3/31/2021     3/29/2021 W2    Wire In                                                       8,400.00                               PROVIDENT TRUST GROUP LLC




676 IberiaBank              043     3/31/2021     3/29/2021 W2    Wire In                                                      10,000.00                               PROVIDENT TRUST GROUP LLC




677 IberiaBank              043     3/31/2021     3/29/2021 W2    Wire In                                                      50,000.00                               PROVIDENT TRUST GROUP LLC




678 IberiaBank              043     3/31/2021     3/29/2021 W2    Wire In                                                     100,000.00                               PROVIDENT TRUST GROUP LLC




                                                                                                                                      IBERIABANK
Exhibit 2 ‐ Page 51 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 67 of 87


             A               C        D              E        G                        H                       I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business


679 IberiaBank              6043    3/31/2021     3/29/2021 W1    Wire Out                                   30,000.00                                                BRITT WRIGHT




680 IberiaBank              6043    3/31/2021     3/31/2021 W2    Wire In                                                    250,000.00                               PROVIDENT TRUST GROUP LLC


681 IberiaBank              6043    3/31/2021     3/31/2021 W1    Wire Out                                   30,078.81                                                EBES PARTNERS LLC




682 IberiaBank              6043     5/2/2021      4/5/2021 W2    Wire In                                                     50,000.00                               PROVIDENT TRUST GROUP LLC

683 IberiaBank              6043     5/2/2021      4/5/2021 E3    Electronic Funds Transfer (EFT) Debit            93.00                                              RENTAL PUBLIC STORAGE


684 IberiaBank              6043     5/2/2021      4/6/2021 W1    Wire Out                                   11,400.00                                                EBES PARTNERS LLC


685 IberiaBank              6043     5/2/2021      4/6/2021 W1    Wire Out                                  128,250.00                                                PROVIDENT TRUST GROUP LLC

686 IberiaBank              6043     5/2/2021      4/6/2021 W1    Wire Out                                  150,000.00                                                BRITT WRIGHT




687 IberiaBank              6043     5/2/2021      4/7/2021 W2    Wire In                                                     29,700.00                               PROVIDENT TRUST GROUP LLC




688 IberiaBank              6043     5/2/2021      4/7/2021 W2    Wire In                                                    101,000.00                               PROVIDENT TRUST GROUP LLC




689 IberiaBank              6043     5/2/2021      4/7/2021 W2    Wire In                                                    203,900.00                               PROVIDENT TRUST GROUP LLC
690 IberiaBank              6043     5/2/2021      4/8/2021 U2    Deposit                                                      7,500.00                               DEPOSIT


691 IberiaBank              6043     5/2/2021      4/8/2021 W1    Wire Out                                    2,502.58                                                WW OUTDOOR MEDIA LLC


692 IberiaBank              6043     5/2/2021      4/8/2021 W1    Wire Out                                    7,500.00                                                DYNAMO FUND I LLC




693 IberiaBank              6043     5/2/2021      4/9/2021 W2    Wire In                                                     50,000.00                               PROVIDENT TRUST GROUP LLC

694 IberiaBank              6043     5/2/2021      4/9/2021 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF


695 IberiaBank              6043     5/2/2021     4/13/2021 W1    Wire Out                                    1,750.00                                                BW HUNTING CLUB LLC




696 IberiaBank              6043     5/2/2021     4/14/2021 W2    Wire In                                                     25,000.00                               PROVIDENT TRUST GROUP LLC

697 IberiaBank              6043     5/2/2021     4/14/2021 W1    Wire Out                                    3,000.00                                                PENNY FLIPPEN


698 IberiaBank              6043     5/2/2021     4/14/2021 W1    Wire Out                                    7,000.00                                                BL DEVELOPMENTS II LLC




                                                                                                                                     IBERIABANK
Exhibit 2 ‐ Page 52 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 68 of 87


             A               C        D              E        G                         H        I                  J                  K                N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                Debits            Credits           Reference #   Remarks       Merchant / Business


699 IberiaBank              6043     5/2/2021     4/14/2021 W1    Wire Out                      7,000.00                                                    BRITT WRIGHT


700 IberiaBank              6043     5/2/2021     4/14/2021 W1    Wire Out                     12,500.00                                                    MIKE MOONEY

701 IberiaBank              6043     5/2/2021     4/14/2021 P9    Internet Payment              8,175.00                                                    CREDITCARD IBERIABANK CCD JOHN WOODS
702 IberiaBank              6043     5/2/2021     4/14/2021 C1    Check Paid                      158.10                        1812                        CHECK
703 IberiaBank              6043     5/2/2021     4/14/2021 C1    Check Paid                    1,313.84                        1815                        CHECK


704 IberiaBank              6043     5/2/2021     4/15/2021 W2    Wire In                                               92.05                               PROVIDENT TRUST GROUP LLC




705 IberiaBank              6043     5/2/2021     4/15/2021 W2    Wire In                                       110,000.00                                  PROVIDENT TRUST GROUP LLC


706 IberiaBank              6043     5/2/2021     4/15/2021 W1    Wire Out                      5,300.00                                                    BL DEVELOPMENTS II LLC


707 IberiaBank              6043     5/2/2021     4/15/2021 W1    Wire Out                      6,118.00                                                    BL DEVELOPMENTS II LLC




708 IberiaBank              6043     5/2/2021     4/16/2021 W2    Wire In                                        10,000.00                                  PROVIDENT TRUST GROUP LLC




709 IberiaBank              6043     5/2/2021     4/16/2021 W2    Wire In                                       287,400.00                                  PROVIDENT TRUST GROUP LLC
710 IberiaBank              6043     5/2/2021     4/20/2021 F5    Analysis/Research Fee              695.00                                                 ACCOUNT ANALYSIS CHARGE


711 IberiaBank              6043     5/2/2021     4/21/2021 W1    Wire Out                    597,084.55                                                    PROVIDENT TRUST GROUP LLC




712 IberiaBank              6043     5/2/2021     4/27/2021 W2    Wire In                                       100,000.00                                  PROVIDENT TRUST GROUP LLC




713 IberiaBank              6043     5/2/2021     4/27/2021 W2    Wire In                                       252,000.00                                  PROVIDENT TRUST GROUP LLC


714 IberiaBank              6043     5/2/2021     4/28/2021 W1    Wire Out                     30,078.81                                                    EBES PARTNERS LLC




715 IberiaBank              6043     5/2/2021     4/28/2021 W1    Wire Out                     50,583.00                                                    DYNAMO‐STORD SPV III LLC
716 IberiaBank              6043     5/2/2021     4/28/2021 L11   Loan Transfer Debit           6,216.13                                                    TRANSFER TO LOAN ACCTNO      6990
717 IberiaBank              6043     5/2/2021     4/29/2021 W2    Wire In                                         5,500.00                                  Wire In




718 IberiaBank              6043     5/2/2021     4/29/2021 W2    Wire In                                        28,000.00                                  PROVIDENT TRUST GROUP LLC




                                                                                                                        IBERIABANK
Exhibit 2 ‐ Page 53 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 69 of 87


             A               C        D              E        G                H        I               J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description       Debits         Credits        Reference #   Remarks       Merchant / Business




719 IberiaBank              6043     5/2/2021     4/29/2021 W2    Wire In                           120,000.00                               PROVIDENT TRUST GROUP LLC




720 IberiaBank              6043     5/2/2021     4/30/2021 W2    Wire In                            10,200.00                               PROVIDENT TRUST GROUP LLC


721 IberiaBank              6043     5/2/2021     4/30/2021 W1    Wire Out            16,608.50                                              WW PARTNERS LLC

722 IberiaBank              6043    5/28/2021      5/2/2021       Deposit                             7,500.00                               DEPOSIT




723 IberiaBank              6043    5/28/2021      5/5/2021 W2    Wire In                            21,500.00                               PROVIDENT TRUST GROUP LLC




724 IberiaBank              6043    5/28/2021      5/6/2021 W2    Wire In                            99,950.00                               PROVIDENT TRUST GROUP LLC


725 IberiaBank              6043    5/28/2021     5/10/2021 W2    Wire In                            16,666.67                               DYNAMO FUND I LP




726 IberiaBank              6043    5/28/2021     5/10/2021 W2    Wire In                            39,600.00                               PROVIDENT TRUST GROUP LLC




727 IberiaBank              6043    5/28/2021     5/11/2021 W2    Wire In                           100,000.00                               PROVIDENT TRUST GROUP LLC




728 IberiaBank              6043    5/28/2021     5/13/2021 W2    Wire In                            25,000.00                               PROVIDENT TRUST GROUP LLC




729 IberiaBank              6043    5/28/2021     5/13/2021 W2    Wire In                            25,000.00                               PROVIDENT TRUST GROUP LLC




730 IberiaBank              6043    5/28/2021     5/18/2021 W2    Wire In                           125,000.00                               PROVIDENT TRUST GROUP LLC




731 IberiaBank              6043    5/28/2021     5/20/2021 W2    Wire In                            25,000.00                               PROVIDENT TRUST GROUP LLC


732 IberiaBank              6043    5/28/2021     5/27/2021 W2    Wire In                            35,200.00                               PROVIDENT TRUST GROUP LLC




733 IberiaBank              6043    5/28/2021     5/27/2021 W2    Wire In                            87,000.00                               PROVIDENT TRUST GROUP LLC




734 IberiaBank              6043    5/28/2021     5/27/2021 W2    Wire In                           100,000.00                               PROVIDENT TRUST GROUP LLC




                                                                                                            IBERIABANK
Exhibit 2 ‐ Page 54 of 54
                                                         Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 70 of 87


             A               C        D              E        G                         H                      I                 J                K               N                         AU



 1 Stmt Institution Stmt Acct # Stmt Date       Posted Date Code Description                              Debits           Credits        Reference #   Remarks       Merchant / Business




735 IberiaBank              6043    5/28/2021     5/28/2021 W2    Wire In                                                    200,000.00                               PROVIDENT TRUST GROUP LLC


736 IberiaBank              6043    5/28/2021      5/3/2021 W1    Wire Out                                   10,000.00                                                BL DEVELOPMENTS II LLC

737 IberiaBank              6043    5/28/2021      5/3/2021 P9    Internet Payment                            6,805.00                                                CREDITCARD IBERIABANK CCD JOHN WOODS
738 IberiaBank              6043    5/28/2021      5/3/2021 E3    Electronic Funds Transfer (EFT) Debit      20,000.00                                                EMAIL REQUEST FROM JOHN WOODS

739 IberiaBank              6043    5/28/2021      5/4/2021 E3    Electronic Funds Transfer (EFT) Debit            93.00                                              RENTAL PUBLIC STORAGE
740 IberiaBank              6043    5/28/2021      5/5/2021 E3    Electronic Funds Transfer (EFT) Debit            76.59                                              UPS BILL U P S

741 IberiaBank              6043    5/28/2021     5/10/2021 E3    Electronic Funds Transfer (EFT) Debit       1,034.02                                                VININGS MA IN OFF


742 IberiaBank              6043    5/28/2021     5/13/2021 W1    Wire Out                                    1,406.22                                                WW OUTDOOR MEDIA LLC


743 IberiaBank              6043    5/28/2021     5/13/2021 W1    Wire Out                                   17,500.00                                                PROVIDENT TRUST GROUP LLC

744 IberiaBank              6043    5/28/2021     5/14/2021 W1    Wire Out                                    3,000.00                                                PENNY FLIPPEN

745 IberiaBank              6043    5/28/2021     5/14/2021 W1    Wire Out                                    7,000.00                                                BRITT WRIGHT


746 IberiaBank              6043    5/28/2021     5/14/2021 W1    Wire Out                                   12,500.00                                                MIKE MOONEY


747 IberiaBank              6043    5/28/2021     5/14/2021 W1    Wire Out                                   25,349.58                                                C&B CAPITAL III PF L P
748 IberiaBank              6043    5/28/2021     5/20/2021 F5    Analysis/Research Fee                         740.00                                                ACCOUNT ANALYSIS CHARGE




749 IberiaBank              6043    5/28/2021     5/21/2021 W1    Wire Out                                  582,784.28                                                PROVIDENT TRUST GROUP LLC


750 IberiaBank              6043    5/28/2021     5/26/2021 W1    Wire Out                                    1,000.00                                                BL DEVELOPMENTS II LLC


751 IberiaBank              6043    5/28/2021     5/26/2021 W1    Wire Out                                    8,000.00                                                BL DEVELOPMENTS II LLC


752 IberiaBank              6043    5/28/2021     5/26/2021 W1    Wire Out                                   13,000.00                                                BL DEVELOPMENTS II LLC


753 IberiaBank              6043    5/28/2021     5/27/2021 W1    Wire Out                                   30,078.81                                                EBES PARTNERS LLC
754 IberiaBank              6043    5/28/2021     5/28/2021 L11   Loan Transfer Debit                         6,216.13                                                TRANSFER TO LOAN ACCTNO      6990


755 IberiaBank              6043    5/28/2021     5/28/2021 P9    Internet Payment                            8,645.00                                                CREDITCARD IBERIABANK CCD JOHN WOODS
756 IberiaBank              6043    5/28/2021      5/6/2021 C1    Check Paid                                    482.80                    1817                        CHECK




                                                                                                                                     IBERIABANK
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 71 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 72 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 73 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 74 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 75 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 76 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 77 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 78 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 79 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 80 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 81 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 82 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 83 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 84 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 85 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 86 of 87
Case 1:21-cv-03413-SDG Document 2-5 Filed 08/20/21 Page 87 of 87
